 

 

 

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm

 

 

 

$20,000,000 5.66% Senior Notes, Series D, due February 8, 2007

$20,000,000 6.56% Senior Notes, Series E, due February 8, 2012

$20,000,000 6.61% Senior Notes, Series F, due February 8, 2013

$20,000,000 6.66% Senior Notes, Series G, due February 8, 2014

$20,000,000 6.71% Senior Notes, Series H, due February 8, 2015

 

______________

Note Purchase Agreement

_____________

 

 

Dated as of February 8, 2002



 

 

 

 

Table of Contents



(Not a part of the Agreement)

Section Heading Page

Section 1. Authorization of Notes

*

Section 2. Sale and Purchase of Notes; Guaranty

*



Section 2.1. Sale and Purchase of Notes

*



Section 2.2. Guaranty

*



Section 3. Closings

*



Section 4. Conditions to Each Closing

*



Section 4.1. Representations and Warranties

*



Section 4.2. Performance; No Default.

*



Section 4.3. Compliance Certificates

*



Section 4.4. Opinions of Counsel

*



Section 4.5. Intercreditor Agreement and Subsidiary Guaranty

*



Section 4.6. Consent

*



Section 4.7. Purchase Permitted By Applicable Law, Etc

*



Section 4.8. Sale of Other Notes

*



Section 4.9. Payment of Special Counsel Fees.

*



Section 4.10. Private Placement Number

*



Section 4.11. Changes in Corporate Structure

*



Section 4.12. Funding Instructions

*



Section 4.13. Proceedings and Documents

*



Section 5. Representations and Warranties of the Obligors

*



Section 5.1. Organization; Power and Authority

*



Section 5.2. Authorization, Etc

*



Section 5.3. Disclosure

*



Section 5.4. Organization and Ownership of Shares of Subsidiaries

*



Section 5.5. Financial Statements

*



Section 5.6. Compliance with Laws, Other Instruments, Etc

*



Section 5.7. Governmental Authorizations, Etc

*



Section 5.8. Litigation; Observance of Statutes and Orders

*



Section 5.9. Taxes

*



Section 5.10. Title to Property; Leases

*



Section 5.11. Licenses, Permits, Etc

*



Section 5.12. Compliance with ERISA

*



Section 5.13. Private Offering by the Obligors

*



Section 5.14. Use of Proceeds; Margin Regulations

*



Section 5.15. Existing Indebtedness

*



Section 5.16. Foreign Assets Control Regulations, Etc

*



Section 5.17. Status under Certain Statutes

*



Section 5.18. Notes Rank Pari Passu

*



Section 5.19. Existing Investments

*



Section 6. Representations of the Purchaser

*



Section 6.1. Purchase for Investment

*



Section 6.2. Source of Funds

*



Section 7. Information as to the Obligors

*



Section 7.1. Financial and Business Information

*



Section 7.2. Officer's Certificate

*



Section 7.3. Inspection

*



Section 8. Prepayment of the Notes

*



Section 8.1. Required Prepayments

*



Section 8.2. Optional Prepayments with Make-Whole Amount

*



Section 8.3. Allocation of Partial Prepayments

*



Section 8.4. Maturity; Surrender, Etc

*



Section 8.5. Purchase of Notes

*



Section 8.6. Make-Whole Amount

*



Section 9. Affirmative Covenants

*



Section 9.1. Compliance with Law

*



Section 9.2. Insurance

*



Section 9.3. Maintenance of Properties

*



Section 9.4. Payment of Taxes

*



Section 9.5. Legal Existence, Etc

*



Section 9.6. Notes to Rank Pari Passu

*



Section 9.7. Guaranty by Subsidiaries

*



Section 10. Negative Covenants

*



Section 10.1. Consolidated Owners' Equity

*



Section 10.2. Consolidated Priority Indebtedness

*



Section 10.3. Limitations on Funded Debt

*



Section 10.4. Subsidiary Indebtedness

*



Section 10.5. Limitation on Liens

*



Section 10.6. Investments

*



Section 10.7. Restrictions on Dividends of Subsidiaries

*



Section 10.8. Sale of Assets, Etc

*



Section 10.9. Merger, Consolidation, Etc

*



Section 10.10. Line of Business

*



Section 10.11. Transactions with Affiliates

*



Section 11. Events of Default

*



Section 12. Remedies on Default, Etc

*



Section 12.1. Acceleration

*



Section 12.2. Other Remedies

*



Section 12.3. Rescission

*



Section 12.4. No Waivers or Election of Remedies, Expenses, Etc

*



Section 13. Registration; Exchange; Substitution of Notes

*



Section 13.1. Registration of Notes

*



Section 13.2. Transfer and Exchange of Notes

*



Section 13.3. Replacement of Notes

*



Section 14. Payments on Notes

*



Section 14.1. Place of Payment

*



Section 14.2. Home Office Payment

*



Section 15. Expenses, Etc

*



Section 15.1. Transaction Expenses

*



Section 15.2. Survival

*



Section 16. Survival of Representations and Warranties; Entire Agreement

*



Section 17. Amendment and Waiver

*



Section 17.1. Requirements

*



Section 17.2. Solicitation of Holders of Notes

*



Section 17.3. Binding Effect, Etc

*



Section 17.4. Notes Held by Obligors, Etc

*



Section 18. Notices

*



Section 19. Reproduction of Documents

*



Section 20. Confidential Information

*



Section 21. Substitution of Purchaser

*



Section 22. Miscellaneous

*



Section 22.1. Successors and Assigns

*



Section 22.2. Payments Due on Non-Business Days

*



Section 22.3. Severability

*



Section 22.4. Construction

*



Section 22.5. Counterparts

*



Section 22.6. Governing Law

*



Section 22.7. Submission to Jurisdiction

*



Section 22.8. Limited Liability of Partners

*



Section 22.9. Nature of Obligations

*



Signature

*





 

 

Attachments to Note Purchase Agreement:

Schedule A - Information Relating To Purchasers

Schedule B - Defined Terms

Schedule 4.11 - Changes in Corporate Structure

Schedule 5.3 - Disclosure Materials

Schedule 5.4 - Subsidiaries of the Obligors and Ownership of Subsidiary Stock

Schedule 5.5 - Financial Statements

Schedule 5.8 - Certain Litigation

Schedule 5.11 - Patents, etc.

Schedule 5.14 - Use of Proceeds

Schedule 5.15 - Existing Indebtedness

Schedule 5.19 - Existing Investments

Exhibit 1(a) - Form of 5.66% Senior Notes, Series D, due February 8, 2007

Exhibit 1(b) - Form of 6.56% Senior Notes, Series E, due February 8, 2012

Exhibit 1(c) - Form of 6.61% Senior Notes, Series F, due February 8, 2013

Exhibit 1(d) - Form of 6.66% Senior Notes, Series G, due February 8, 2014

Exhibit 1(e) - Form of 6.71% Senior Notes, Series H, due February 8, 2015

Exhibit 4.4(a) - Form of Opinion of Special Counsel for the Obligors

Exhibit 4.4(b) - Form of Opinion of Special Counsel for the Purchasers

Exhibit 4.5 - Form of Amended and Restated Intercreditor Agreement

Exhibit 5 - Form of Subsidiary Guaranty

Cedar Fair, L.P.
Cedar Fair
Magnum Management Corporation
Knott's Berry Farm



1 Cedar Point Drive
Sandusky, Ohio 44870



Re:

$20,000,000 5.66% Senior Notes, Series D, due February 8, 2007

$20,000,000 6.56% Senior Notes, Series E, due February 8, 2012

$20,000,000 6.61% Senior Notes, Series F, due February 8, 2013

$20,000,000 6.66% Senior Notes, Series G, due February 8, 2014

$20,000,000 6.71% Senior Notes, Series H, due February 8, 2015



Dated as of

February 8, 2002

To the Purchaser listed in

the attached Schedule A who

is a signatory to this Agreement:

Ladies and Gentlemen:

Cedar Fair, L.P., a Delaware limited partnership ("Cedar L.P."), Cedar Fair, an
Ohio general partnership ("Cedar"), Magnum Management Corporation, an Ohio
corporation ("Magnum"), and Knott's Berry Farm, a California general partnership
("Knott's"; Knott's together with Cedar L.P., Cedar and Magnum are each
hereinafter individually referred to as an "Obligor" and collectively as the
"Obligors"), jointly and severally agree with you as follows:

Section 1. Authorization of Notes.

The Obligors will authorize the issue and sale of (a) $20,000,000 aggregate
principal amount of their 5.66% Senior Notes, Series D, due February 8, 2007
(the "Series D Notes"), (b) $20,000,000 aggregate principal amount of their
6.56% Senior Notes, Series E, due February 8, 2012 (the "Series E Notes"),
(c) $20,000,000 aggregate principal amount of their 6.61% Senior Notes,
Series F, due February 8, 2013 (the "Series F Notes"), (d) $20,000,000 aggregate
principal amount of their 6.66% Senior Notes, Series G, due February 8, 2014
(the "Series G Notes") and (e) $20,000,000 aggregate principal amount of their
6.71% Senior Notes, Series H, due February 8, 2015 (the "Series H Notes"; the
Series D Notes, the Series E Notes, the Series F Notes, the Series G Notes and
the Series H Notes being hereinafter collectively referred to as the "Notes",
such term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement or the Other Agreements (as hereinafter defined)).
The Notes shall be substantially in the form set out in Exhibit 1(a), 1(b),
1(c), 1(d) and 1(e), respectively, with such changes therefrom, if any, as may
be approved by you and the Obligors. Certain capitalized terms used in this
Agreement are defined in Schedule B; references to a "Schedule" or an "Exhibit"
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

Section 2. Sale and Purchase of Notes; Guaranty.

Section 2.1. Sale and Purchase of Notes. Subject to the terms and conditions of
this Agreement, the Obligors will issue and sell to you and you will purchase
from the Obligors, at the Closing provided for in Section 3, Notes in the
principal amount and of the series specified opposite your name in Schedule A at
the purchase price of 100% of the principal amount thereof. Contemporaneously
with entering into this Agreement, the Obligors are entering into separate Note
Purchase Agreements (the "Other Agreements") identical with this Agreement with
each of the other purchasers named in Schedule A (the "Other Purchasers"),
providing for the sale at such Closing to each of the Other Purchasers of Notes
in the principal amount and of the series specified opposite its name in
Schedule A. Your obligation hereunder, and the obligations of the Other
Purchasers under the Other Agreements, are several and not joint obligations,
and you shall have no obligation under any Other Agreement and no liability to
any Person for the performance or nonperformance by any Other Purchaser
thereunder.

Section 2.2. Guaranty. (a) The payment by the Obligors of all amounts due with
respect to the Notes and the performance by the Obligors of their respective
obligations under this Agreement and the Other Agreements will be absolutely and
unconditionally guaranteed by Michigan's Adventure, Inc. (together with any
additional Subsidiary who delivers a guaranty pursuant to Section 9.7, the
"Subsidiary Guarantors") pursuant to the guaranty agreement substantially in the
form of Exhibit 5 attached hereto and made a part hereof (as the same may be
amended, modified, extended or renewed, the "Subsidiary Guaranty").

(b) The enforcement of the rights and benefits in respect of the Subsidiary
Guaranty and the allocation of proceeds thereof shall be subject to an
intercreditor agreement substantially in the form of Exhibit 4.5 attached hereto
and made a part hereof (as the same may be amended, modified, extended or
renewed, the "Amended and Restated Intercreditor Agreement").

Section 3. Closings.

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler, 111 West Monroe
St., Chicago, IL 60603, at 10:00 A.M. Chicago time, on the date or dates set
forth opposite your name on Schedule A, the first of which shall occur on
February 8, 2002, the second of which shall occur on March 15, 2002 and the
third of which shall occur on April 30, 2002 (individually, each called a
"Closing" and collectively the "Closings") or, in the case of each such Closing,
on such other Business Day thereafter as may be agreed upon by the Obligors and
you and the Other Purchasers. At each Closing, the Obligors will deliver to you
the Notes of the series to be purchased by you in the form of a single Note (or
such greater number of Notes in denominations of at least $100,000 as you may
request) dated the date of such Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Obligors or their order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Obligors to
account number 1001515467 at KeyBank National Association, ABA #041001039. If on
the date of a Closing on which you are scheduled to purchase Notes the Obligors
shall fail to tender such Notes to you as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
your satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.

Section 4. Conditions to Each Closing.

Your obligation to purchase and pay for the Notes to be sold to you at each
Closing on which you are scheduled to purchase and pay for such Notes is subject
to the fulfillment to your satisfaction, prior to or at such Closing, of the
following conditions:

Section 4.1. Representations and Warranties. (a) The representations and
warranties of each of the Obligors in this Agreement shall be correct when made
and at the time of such Closing.

(b) The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made and at the time of such Closing.

Section 4.2. Performance; No Default. (a) Each of the Obligors shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at such
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

(b) Each Subsidiary Guarantor shall have performed and complied with all
agreements and conditions contained in the Subsidiary Guaranty required to be
performed and complied with by it prior to or at such Closing, and after giving
effect to the issue and sale of Notes (and the application of the proceeds
thereof as contemplated by Schedule 5.14), no Default or Event of Default shall
have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer's Certificate. Each of the Obligors shall have delivered to you an
Officer's Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been fulfilled.

(b) Subsidiary Guarantor Officer's Certificate. Each Subsidiary Guarantor shall
have delivered to you a certificate of an authorized officer, dated the date of
such Closing, certifying that the conditions set forth in Section 4.1(b), 4.2(b)
and 4.11 have been fulfilled.

(c) Secretary's Certificate. Each of the Obligors shall have delivered to you a
certificate of its Secretary or the Secretary of its general partner in the case
of Cedar L.P., Cedar and Knott's, certifying as to the resolutions attached
thereto and other proceedings relating to the authorization, execution and
delivery of the Notes, this Agreement and the Other Agreements.

(d) Subsidiary Guarantor Secretary's Certificate. Each Subsidiary Guarantor
shall have delivered to you a certificate certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Subsidiary Guaranty.

Section 4.4. Opinions of Counsel. You shall have received opinions in form and
substance satisfactory to you, dated the date of such Closing (a) from Squire,
Sanders & Dempsey, L.L.P., counsel for the Obligors and the Subsidiary
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as you or your
special counsel may reasonably request (and the Obligors hereby instruct their
counsel to deliver such opinion to you) and (b) from Chapman and Cutler, your
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as you may reasonably request.

Section 4.5. Intercreditor Agreement and Subsidiary Guaranty. The Amended and
Restated Intercreditor Agreement among the Prudential Noteholders, the Bank
Lenders, you and the Other Purchasers and the Subsidiary Guaranty entered into
by the Subsidiary Guarantor shall each be in full force and effect and shall
constitute the legal, valid and binding obligations of all of the parties
thereto.

Section 4.6. Consent. You shall have received true, correct and complete copies,
certified by a Responsible Officer of Cedar L.P. of: (a) each Prudential Note
Agreement, (b) the Bank Credit Agreement, (c) any necessary amendments, consents
or waivers to each of the Bank Credit Agreement and the Prudential Note
Agreement to permit the issuance and sale of the Notes.

Section 4.7. Purchase Permitted By Applicable Law, Etc. On the date of such
Closing, your purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which you are subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
you, you shall have received an Officer's Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.

Section 4.8. Sale of Other Notes. (a) Contemporaneously with the first Closing,
the Obligors shall sell to the Other Purchasers, and the Other Purchasers shall
purchase, the Notes to be purchased by them at such Closing as specified in
Schedule A.

(b) On the date of the second Closing, the Obligors shall have sold all of the
Notes as specified in Schedule A to be sold on the date of the second Closing.

(c) On the date of the third Closing, the Obligors shall have sold all of the
Notes as specified in Schedule A to be sold on the date of the third Closing.

Section 4.9. Payment of Special Counsel Fees.; Without limiting the provisions
of Section 15.1, the Obligors shall have paid on or before such Closing the
fees, charges and disbursements of your special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Obligors at least one Business Day prior to such Closing.

Section 4.10. Private Placement Number. A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

Section 4.11. Changes in Corporate Structure. Except as specified in
Schedule 4.11, no Obligor shall have changed its jurisdiction of organization or
been a party to any merger or consolidation and no Obligor shall have succeeded
to all or any substantial part of the liabilities of any other entity, at any
time following the date of the most recent financial statements referred to in
Schedule 5.5.

Section 4.12.

Funding Instructions. At least three Business Days prior to the date of such
Closing, you shall have received written instructions executed by a Responsible
Officer of each of the Obligors directing the manner of the payment of funds and
setting forth (a) the name and address of the transferee bank, (b) such
transferee bank's ABA number, (c) the account name and number into which the
purchase price for the Notes is to be deposited, and (d) the name and telephone
number of the account representative responsible for verifying receipt of such
funds.



Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

Section 5. Representations and Warranties of the Obligors.

Each Obligor, jointly and severally, represents and warrants to you that:

Section 5.1. Organization; Power and Authority. Each Obligor is a corporation,
limited partnership or general partnership, as the case may be, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement, the Other Agreements and the
Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement, the Other Agreements and the
Notes have been duly authorized by all necessary action on the part of each
Obligor, and this Agreement and the Other Agreements constitute, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of each Obligor enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Obligors, through their agents, Bank One Capital
Markets, Inc., and National City Bank, have delivered to you and each Other
Purchaser a copy of a Private Placement Memorandum, dated January, 2002 (the
"Memorandum"), relating to the transactions contemplated hereby. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum, the documents,
certificates or other writings identified in Schedule 5.3 and the financial
statements listed in Schedule 5.5, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Memorandum or as expressly
described in Schedule 5.3, or in one of the documents, certificates or other
writings identified therein, or in the financial statements listed in
Schedule 5.5, since December 31, 2000, there has been no change in the financial
condition, operations, business or properties of the Obligors or any of their
respective Subsidiaries except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 is (except as noted therein) a complete and correct list  of
each Obligor's Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Obligors and each other Subsidiary.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Obligors and
their Subsidiaries have, in the case of capital stock, been validly issued, are
fully paid and nonassessable and, in all cases, are owned by the Obligors or
another Subsidiary free and clear of any Lien (except as otherwise disclosed in
Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or other agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to an Obligor or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interest of such Subsidiary.

Section 5.5. Financial Statements

. The Obligors have delivered to each Purchaser copies of the consolidated
financial statements of Cedar L.P. and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of Cedar L.P. and its Subsidiaries as of the respective dates specified
in such financial statements and the consolidated results of their operations
and cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).



Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement, the Other Agreements
and the Notes will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Obligor or any Subsidiary of such Obligor under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, partnership agreement or any other agreement or instrument
to which such Obligor or any Subsidiary of such Obligor is bound or by which
such Obligor or any Subsidiary of such Obligor or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Obligor or any Subsidiary of such Obligor or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Obligor or any Subsidiary of such Obligor.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of this Agreement, the Other Agreements or the Notes.

Section 5.8. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of any Obligor, threatened against or affecting any Obligor
or any Subsidiary of such Obligor or any property of any Obligor or any
Subsidiary of such Obligor in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(b) No Obligor nor any Subsidiary of any Obligor is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Taxes. Each Obligor and each of its Subsidiaries has filed all
income tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which such Obligor or such Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
liabilities of each Obligor and each of its Subsidiaries have been paid for all
fiscal years up to and including the fiscal year ended March 31, 2001 with
respect to Magnum and December 31, 2001 with respect to Cedar L.P., Cedar and
Knott's.

Section 5.10. Title to Property; Leases. Each Obligor and each of its
Subsidiaries has good and sufficient title to its respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
any Obligor or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement, except for those defects in title and Liens
that individually or in the aggregate, would not have a Material Adverse Effect.
All Material leases are valid and subsisting and are in full force and effect in
all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11, each
Obligor and each of its Subsidiaries owns or possesses all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that are Material, without known conflict with
the rights of others, except for those conflicts that, individually or in the
aggregate, would not have a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) Each Obligor and each of its ERISA
Affiliates has operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
No Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by any Obligor or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of any Obligor or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to any penalty or excise tax provisions or
to Section 401(a)(29) or 412 of the Code, other than such liabilities or Liens
as could not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan's
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term "benefit liabilities" has the
meaning specified in Section 4001 of ERISA and the terms "current value" and
"present value" have the meaning specified in Section 3 of ERISA.

(c) No Obligor nor any of its ERISA Affiliates has incurred withdrawal
liabilities (nor is subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligations (determined as of the last
day of each Obligor's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Obligors and their ERISA Affiliates is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
each Obligor in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds to be used to pay the purchase price of the Notes to be
purchased by you.

Section 5.13. Private Offering by the Obligors. No Obligor nor anyone acting on
its behalf has offered the Notes or any similar Securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than you, the Other
Purchasers and not more than 52 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. No Obligor nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act.

Section 5.14. Use of Proceeds; Margin Regulations. The Obligors will apply the
proceeds of the sale of the Notes as set forth in Schedule 5.14. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve any Obligor in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute any of the consolidated assets of the Obligors and their Subsidiaries
and the Obligors do not have any present intention that margin stock will
constitute any of the value of such assets. As used in this Section, the terms
"margin stock" and "purpose of buying or carrying" shall have the meanings
assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness. Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness of the
Obligors and their Subsidiaries as of January 31, 2002, since which date there
has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Obligors or their
Subsidiaries. No Obligor nor any of its Subsidiaries is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of any Obligor or such Subsidiary and no event or condition
exists with respect to any Indebtedness of any Obligor or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

Section 5.16. Foreign Assets Control Regulations, Etc. Neither the sale of the
Notes by the Obligors hereunder nor their use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

Section 5.17. Status under Certain Statutes. No Obligor nor any of its
Subsidiaries is an "investment company" registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 1935, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Notes Rank Pari Passu. The obligations of each Obligor under this
Agreement and the Notes rank at least pari passu in right of payment with all
other senior unsecured Indebtedness (actual or contingent) of such Obligor,
including, without limitation, all senior unsecured Indebtedness of such Obligor
described in Schedule 5.15 hereto.

Section 5.19. Existing Investments. Schedule 5.19 sets forth a complete and
correct list of all outstanding Investments of each Obligor and each of its
Subsidiaries as of the date of the first Closing.

Section 6. Representations of the Purchaser.

Section 6.1. Purchase for Investment. You represent that you are purchasing the
Notes for your own account or for one or more separate accounts maintained by
you or for the account of one or more pension or trust funds and not with a view
to the distribution thereof; provided that the disposition of your or their
property shall at all times be within your or their control. You understand that
the Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Obligors are not required to register the Notes.

Section 6.2. Source of Funds. You represent that at least one of the following
statements is an accurate representation as to each source of funds (a "Source")
to be used by you to pay the purchase price of the Notes to be purchased by you
hereunder:

(a) the Source is an "insurance company general account" within the meaning of
Department of Labor Prohibited Transaction Exemption ("PTE") 95-60 (issued
July 12, 1995) and there is no employee benefit plan, treating as a single plan,
all plans maintained by the same employer or employee organization, with respect
to which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceed 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the NAIC Annual Statement filed with
your state of domicile; or

(b) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (2) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Obligors in writing pursuant to
this paragraph (b), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or

(c) the Source constitutes assets of an "investment fund" (within the meaning of
Part V of the QPAM Exemption) managed by a "qualified professional asset
manager" or "QPAM" (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan's assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part l(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of "control" in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in any Obligor and (1) the identity of
such QPAM and (2) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to such Obligor in writing
pursuant to this paragraph (c); or

(d) the Source is a governmental plan; or

(e) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (e); or

(f) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms "employee benefit plan," "governmental
plan," "party in interest" and "separate account" shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

Section 7. Information as to the Obligors.

Section 7.1. Financial and Business Information. The Obligors shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements - within 60 days after the end of each quarterly fiscal
period in each fiscal year of Cedar L.P. (other than the last quarterly fiscal
period of each such fiscal year), two copies of:

(1) a consolidated balance sheet of Cedar L.P. and its Subsidiaries as at the
end of such quarter, and

(2) consolidated statements of income, changes in partners' equity (or similar
equity interests) and cash flows of Cedar L.P. and its Subsidiaries for such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of Cedar L.P. as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments; provided that delivery within the time period
specified above of copies of Cedar L.P.'s Quarterly Report on Form 10-Q prepared
in compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a);

(b) Annual Statements - within 105 days after the end of each fiscal year of
Cedar L.P., duplicate copies of:

(1) a consolidated balance sheet of Cedar L.P. and its Subsidiaries, as at the
end of such year, and

(2) consolidated statements of income, changes in partners' equity (or similar
equity interests) and cash flows of Cedar L.P. and its Subsidiaries, for such
year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of Cedar L.P.'s Annual
Report on Form 10-K for such fiscal year (together with Cedar L.P.'s annual
report to partners, if any, prepared pursuant to Rule 14a-3 under the Exchange
Act) prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission, shall be deemed to satisfy the requirements
of this Section 7.1(b);

(c) SEC and Other Reports - promptly upon their becoming available, one copy of
(1) each financial statement, report, notice or proxy statement sent by any
Obligor or any Subsidiary to public Securities holders generally, and (2) each
regular or periodic report, each registration statement that has become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by any Obligor or any
Subsidiary with the Securities and Exchange Commission;

(d) Notice of Default or Event of Default - promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Obligors are taking or propose
to take with respect thereto;

(e) ERISA Matters - promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Obligors or an
ERISA Affiliate propose to take with respect thereto:

(1) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(2) the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

(f) Additional Credit Agreement Reports - promptly, and in any event within five
days of delivery thereof, copies of any other reports, notices or statements
delivered by an Obligor to the Bank Lenders or Agent pursuant to the Bank Credit
Agreement; and

(g) Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Obligors or any of their Subsidiaries or relating to
the ability of the Obligors to perform their obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes, including without limitation, such information as is required by
Rule 144A under the Securities Act to be delivered to the prospective transferee
of the Notes.

Section 7.2. Officer's Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer of Cedar L.P.
setting forth:

(a) Covenant Compliance - the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 10.1 through Section 10.8 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default - a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Obligors and their Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of any Obligor or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Obligors shall have taken or propose to take with
respect thereto.

Section 7.3. Inspection. Each Obligor shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default - if no Event of Default then exists, at the expense of such
holder and upon reasonable prior notice to such Obligor, to visit the principal
executive office of such Obligor, to discuss the affairs, finances and accounts
of such Obligor and its Subsidiaries with such Obligor's officers, and, with the
consent of such Obligor (which consent will not be unreasonably withheld) to
visit the other offices and properties of such Obligor and each of its
Subsidiaries, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b) Default - if an Event of Default then exists, at the expense of such
Obligor, to visit and inspect any of the offices or properties of such Obligor
or any of its Subsidiaries, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision such Obligor
authorizes said accountants to discuss the affairs, finances and accounts of the
Obligors and their Subsidiaries), all at such times and as often as may be
requested.

Section 8. Prepayment of the Notes.

Section 8.1. Required Prepayments. The Notes shall not be subject to a required
prepayment prior to the final maturity thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Obligors may, at
their option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than $1,000,000, in
the case of a partial prepayment (but if in the case of a partial prepayment,
then against each series of Notes in proportion to the aggregate principal
amount outstanding on each series), at 100% of the principal amount so prepaid,
together with interest accrued thereon to the date of such prepayment, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Obligors will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date, the aggregate principal amount of each series of Notes
to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Obligors shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount of each such series of Notes
and (b) allocated pro rata among all of the holders of each series of Notes
outstanding in accordance with the unpaid principal amount thereof.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Obligors shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Obligors and cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Obligors will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any series of the outstanding Notes or any part or portion of any
series thereof except (a) upon the payment or prepayment of each series of the
Notes in accordance with the terms of this Agreement and the Notes or
(b) pursuant to an offer to purchase made by an Obligor or an Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least ten Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, such
Obligor shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least five Business Days from its receipt of such notice to accept such offer.
The Obligors will promptly cancel all Notes acquired by them or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Section 8.6. Make-Whole Amount. The term "Make-Whole Amount" means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

"Called Principal"

means, with respect to any Note, the principal of such Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.



"Discounted Value"

means, with respect to the Called Principal of any Note, the amount obtained by
discounting all Remaining Scheduled Payments with respect to such Called
Principal from their respective scheduled due dates to the Settlement Date with
respect to such Called Principal, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on the Notes is payable) equal to the Reinvestment Yield with respect
to such Called Principal.



"Reinvestment Yield"

means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by (a) the yields reported, as of 10:00 A.M. (New York City
time) on the second Business Day preceding the Settlement Date with respect to
such Called Principal, on the applicable "PX-1" page of the Bloomberg Financial
Markets Services Screen (or, if not available, any other national recognized
trading screen reporting on-line intraday trading in the U.S. Treasury
Securities) for actively traded on-the-run U.S. Treasury Securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (b) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury Securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (1) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between (i) the actively traded U.S.
Treasury Security with the maturity closest to and greater than the Remaining
Average Life and (ii) the actively traded U.S. Treasury Security with the
maturity closest to and less than the Remaining Average Life.



"Remaining Average Life"

means, with respect to any Called Principal, the number of years (calculated to
the nearest one-twelfth year) obtained by dividing (a) such Called Principal
into (b) the sum of the products obtained by multiplying (1) the principal
component of each Remaining Scheduled Payment with respect to such Called
Principal by (2) the number of years (calculated to the nearest one-twelfth
year) that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.



"Remaining Scheduled Payments"

means, with respect to the Called Principal of any Note, all payments of such
Called Principal and interest thereon that would be due after the Settlement
Date with respect to such Called Principal if no payment of such Called
Principal were made prior to its scheduled due date; provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.



"Settlement Date"

means, with respect to the Called Principal of any Note, the date on which such
Called Principal is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.



Section 9. Affirmative Covenants.

Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:

Section 9.1. Compliance with Law. Each Obligor will, and each Obligor will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, ERISA and all Environmental Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a
materially adverse effect on the business, operations, affairs, financial
condition, properties or assets of the Obligors and their Subsidiaries taken as
a whole.

Section 9.2. Insurance. Each Obligor will, and each Obligor will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3. Maintenance of Properties. Each Obligor will, and each Obligor will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times; provided that
this Section shall not prevent any Obligor or any of its Subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor has
concluded that such discontinuance would not, individually or in the aggregate,
have a materially adverse effect on the business, operations, affairs, financial
condition, properties or assets of the Obligors and their Subsidiaries taken as
a whole.

Section 9.4. Payment of Taxes . Each Obligor will, and each Obligor will cause
each of its Subsidiaries to, file all income tax or similar tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by them, to the extent such taxes, assessments,
charges and levies have become due and payable and before they have become
delinquent; provided that no Obligor nor any of its Subsidiaries need pay any
such tax, assessment, charge or levy if (a) the amount, applicability or
validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (b) the nonpayment of all such
taxes, assessments, charges and levies in the aggregate would not reasonably be
expected to have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Obligors and their
Subsidiaries taken as a whole.

Section 9.5. Legal Existence, Etc. Subject to Section 10.9, Cedar L.P. will at
all times preserve and keep in full force and effect its limited partnership
existence. Subject to Sections 10.8 and 10.9, each Obligor will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into an Obligor or another Subsidiary) and all
rights and franchises of such Obligor and its Subsidiaries unless, in the good
faith judgment of such Obligor, the termination of or failure to preserve and
keep in full force and effect such legal existence, right or franchise would not
reasonably be expected to have a materially adverse effect on the business,
operations, affairs, financial condition, properties or assets of the Obligors
and their Subsidiaries taken as a whole.

Section 9.6. Notes to Rank Pari Passu. (a) The Notes and all other obligations
under this Agreement of each Obligor are and at all times shall remain direct
and unsecured obligations of such Obligor ranking pari passu in right of payment
with all other Notes from time to time issued and outstanding hereunder without
any preference among themselves and pari passu with all other present and future
unsecured Indebtedness (actual or contingent) of such Obligor which is not
expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of such Obligor.

(b) Without limitation to the foregoing paragraph (a), if at any time, pursuant
to the terms and conditions of the Bank Credit Agreement, the Prudential Note
Agreement or any other agreement or instrument in respect of Indebtedness of an
Obligor, any existing or newly acquired or formed Subsidiary becomes obligated,
directly or indirectly, under the Bank Credit Agreement, the Prudential Note
Agreement or any other agreement or instrument in respect of Indebtedness of an
Obligor, (1) such Obligor shall cause such Subsidiary to become an Obligor in
respect of this Agreement, the Other Agreements and the Notes, and (2) such
Obligor shall deliver, or shall cause to be delivered, to the holders of the
Notes (i) all such certificates, resolutions, legal opinions and other showings
required by the holders of the Notes in form and substance satisfactory to the
Required Holders, and (ii) all such amendments to this Agreement, the Other
Agreements and the Notes and any other agreement (including the Amended and
Restated Intercreditor Agreement) as may reasonably be deemed necessary by the
holders of the Notes, and their counsel, in order to reflect the existence of
such additional Obligor.

Section 9.7. Guaranty by Subsidiaries. The Obligors will cause each Subsidiary
which delivers a Guaranty pursuant to the Bank Credit Agreement or a Prudential
Note Agreement to concurrently enter into a Subsidiary Guaranty, and within
three Business Days thereafter shall deliver to each of the holders of the Notes
the following items:

(a) an executed counterpart of such Subsidiary Guaranty or joinder agreement in
respect of the existing Subsidiary Guaranty, as appropriate;

(b) a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Subsidiary making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Subsidiary and such Subsidiary Guaranty, as applicable;

(c) such documents and evidence with respect to such Subsidiary as any holder of
the Notes may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by such Subsidiary Guaranty;

(d) any amendment or modification to the Amended and Restated Intercreditor
Agreement requested by the Required Holders relating to the inclusion of such
new Subsidiary Guaranty thereunder; and

(e) an opinion of counsel satisfactory to the Required Holders to the effect
that such Subsidiary Guaranty has been duly authorized, executed and delivered
and constitutes the legal, valid and binding contract and agreement of such
Subsidiary enforceable in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles.

Section 10. Negative Covenants.

Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:

Section 10.1. Consolidated Owners' Equity. No Obligor will, at any time, permit
Consolidated Owners' Equity to be less than an amount equal to the sum of (a)
$270,000,000 plus (b) 100% of the net proceeds of any equity offering by the
Obligors plus (c) 100% of the net proceeds of any debt offering of the Obligors,
to the extent such debt is converted into equity; provided, however, that
notwithstanding the foregoing, (i) for any fiscal quarter of Cedar L.P. ending
on or about March 31 of any year, no Obligor will permit Consolidated Owners'
Equity to be less than an amount equal to 60% of Consolidated Owners' Equity for
the most recently completed fiscal year of Cedar L.P. and (ii) for any fiscal
quarter of Cedar L.P. ending on or about June 30 of any year, no Obligor will
permit Consolidated Owners' Equity to be less than an amount equal to 70% of
Consolidated Owners' Equity for the most recently completed fiscal year of Cedar
L.P.

Section 10.2. Consolidated Priority Indebtedness . No Obligor will, at any time,
permit Consolidated Priority Indebtedness to be more than 20% of Consolidated
Owners' Equity determined as of the then most recently ended fiscal quarter.

Section 10.3. Limitations on Funded Debt. (a)  Cedar L.P. will not create,
issue, assume, guarantee or otherwise incur or in any manner be or become liable
in respect of any Funded Debt, except:

(1) Funded Debt evidenced by the Notes;

(2) Funded Debt of Cedar L.P. outstanding as of the date of this Agreement and
described on Schedule 5.15 hereto; and

(3) additional Funded Debt of Cedar L.P.; provided, that at the time of
creation, issuance, assumption, guarantee or incurrence thereof and after giving
effect thereto and to the application of the proceeds thereof:

(i) the ratio of (A) Consolidated Funded Debt to (B) Consolidated Operating Cash
Flow for the immediately preceding four fiscal quarter period shall not exceed
3.25 to 1.00; and

(ii) no Default or Event of Default exists.

(b) The renewal, extension or refunding of any Funded Debt, issued, incurred or
outstanding pursuant to Section 10.3(a) shall constitute the issuance of
additional Funded Debt which is, in turn, subject to the limitations of the
applicable provisions of this Section 10.3.

Section 10.4. Subsidiary Indebtedness. Cedar L.P. will not at any time permit
any of its Subsidiaries (including, without limitation, any Subsidiary that is
also an Obligor) to, directly or indirectly, create, incur, assume, guarantee,
have outstanding, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness other than:

(a) Indebtedness of a Subsidiary that is an Obligor evidenced by the Notes;

(b) Indebtedness of a Subsidiary evidenced by the Prudential Guaranty, the Bank
Guaranty or the Subsidiary Guaranty; provided, that the obligee of such
Indebtedness has entered into and become subject to the Amended and Restated
Intercreditor Agreement;

(c) Indebtedness of a Subsidiary outstanding on the date of the first Closing
and disclosed in Schedule 5.15 hereto, provided that such Indebtedness may be
extended, renewed or refunded (without increase in principal amount) without
regard to the limitations of this Section 10.4;

(d) Indebtedness of a Subsidiary owed to Cedar L.P. or to a Wholly-Owned
Subsidiary of Cedar L.P.;

(e) Indebtedness of a Subsidiary outstanding at the time such Subsidiary becomes
a Subsidiary, provided that (1) such Indebtedness shall not have been incurred
in contemplation of such Subsidiary becoming a Subsidiary and (2) immediately
after such Subsidiary becomes a Subsidiary no Default or Event of Default shall
exist, and provided, further, that such Indebtedness may not be extended,
renewed or refunded except as otherwise permitted by this Agreement; and

(f) Indebtedness of a Subsidiary that is an Obligor evidenced by Guaranties of
Indebtedness of another Subsidiary; provided, that the obligee of such
Indebtedness has entered into and become subject to the Intercreditor Agreement;
and

(g) additional Indebtedness of a Subsidiary in addition to that otherwise
permitted by the foregoing provisions of this Section 10.4, provided that on the
date the Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and the
concurrent retirement of any other Indebtedness:

(1) no Default or Event of Default exists, including, without limitation, under
Section 10.2; and

(2) in the case of the issuance of any Funded Debt, the ratio of
(A) Consolidated Funded Debt to (B) Consolidated Operating Cash Flow for the
immediately preceding four fiscal quarter period shall not exceed 3.25 to 1.00.

For the purposes of this Section 10.4, any Person becoming a Subsidiary after
the date hereof shall be deemed, at the time it becomes a Subsidiary, to have
incurred all of its then outstanding Indebtedness, and any Person extending,
renewing or refunding any Indebtedness shall be deemed to have incurred such
Indebtedness at the time of such extension, renewal or refunding.

Section 10.5. Limitation on Liens. No Obligor will, nor will any Obligor permit
any Subsidiary to, create or incur, or suffer to be incurred or to exist, any
Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Subsidiary to acquire, any property or assets upon conditional
sales agreements or other title retention devices, except:

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen; provided that
payment thereof is not at the time required by Section 9.4;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
Cedar L.P. or a Subsidiary shall at any time in good faith be prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker's compensation,
unemployment insurance and other like laws, warehousemen's and attorneys' liens
and statutory landlords' liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

(d) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of Cedar L.P. and its Subsidiaries
or which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of Cedar L.P. and its
Subsidiaries;

(e) Liens securing Indebtedness of a Subsidiary to Cedar L.P. or to another
Wholly-Owned Subsidiary;

(f) Liens existing as of the date of first Closing and described on
Schedule 5.15 hereto;

(g) Liens created or incurred after the date of the first Closing given to
secure the payment of the purchase price incurred in connection with the
acquisition or purchase or the cost of construction of property or of assets
useful and intended to be used in carrying on the business of an Obligor or a
Subsidiary, including Liens existing on such property or assets at the time of
acquisition thereof or at the time of completion of construction, as the case
may be, whether or not such existing Liens were given to secure the payment of
the acquisition or purchase price or cost of construction, as the case may be,
of the property or assets to which they attach; provided that (1) the Lien shall
attach solely to the property or assets acquired, purchased or constructed,
(2) such Lien shall have been created or incurred within 180 days of the date of
acquisition or purchase or completion of construction, as the case may be,
(3) at the time of acquisition or purchase or of completion of construction of
such property or assets, the aggregate amount remaining unpaid on all
Indebtedness secured by Liens on such property or assets, whether or not assumed
by Cedar L.P. or a Subsidiary, shall not exceed an amount equal to 100% of the
lesser of the total purchase price or fair market value at the time of
acquisition or purchase (as determined in good faith by the Board of Directors
of Cedar L.P. or its managing general partner, as the case may be) or the cost
of construction on the date of completion thereof, (4) Indebtedness secured by
any such Lien shall have been created or incurred within the applicable
limitations provided in Sections 10.3 and 10.4, and (5) at the time of creation,
issuance, assumption, guarantee or incurrence of the Indebtedness secured by
such Lien and after giving effect thereto and to the application of the proceeds
thereof, no Default or Event of Default would exist;

(h) any Lien existing on property or assets of a corporation at the time such
corporation is consolidated with or merged into an Obligor or a Subsidiary or
its becoming a Subsidiary, or any Lien existing on any property or assets
acquired by Cedar L.P. or any Subsidiary at the time such property or assets are
so acquired (whether or not the Indebtedness secured thereby shall have been
assumed), provided that (1) each such Lien shall extend solely to the property
or assets so acquired, (2) any Indebtedness secured by any such Lien and assumed
by Cedar L.P. or any Subsidiary shall have been so assumed within the applicable
limitations provided in Sections 10.3 and 10.4, (3) the Indebtedness secured by
any such Lien shall not have been incurred in contemplation of such acquisition
and (4) at the time of creation, issuance, assumption, guarantee or incurrence
of the Indebtedness secured by such Lien and after giving effect thereto and to
the application of the proceeds thereof, no Default or Event of Default would
exist;

(i) Liens created or incurred after the date of the first Closing given to
secure Indebtedness of Cedar L.P. or any Subsidiary in addition to the Liens
permitted by the preceding clauses (a) through (h) hereof; provided that (1) all
Indebtedness secured by such Liens shall have been incurred within the
applicable limitations provided in Sections 10.3 and 10.4 and (2) at the time of
creation, issuance, assumption, guarantee or incurrence of the Indebtedness
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Default or Event of Default, including, without
limitation, under Section 10.2, would exist; and

(j) any extension, renewal or refunding of any Lien permitted by the preceding
clauses (f) and (g) of this Section 10.5 in respect of the same property
theretofore subject to such Lien in connection with the extension, renewal or
refunding of the Indebtedness secured thereby; provided that (1) such extension,
renewal or refunding of Indebtedness shall be without increase in the principal
amount remaining unpaid as of the date of such extension, renewal or refunding,
(2) such Lien shall attach solely to the same such property, (3) the principal
amount remaining unpaid as of the date of such extension, renewal or refunding
of Indebtedness is less than or equal to the fair market value of the property
(determined in good faith by the Board or Directors of such Obligor) to which
such Lien is attached, and (4) at the time of such extension, renewal or
refunding and after giving effect thereto, no Default or Event of Default would
exist.

Section 10.6. Investments. No Obligor will, nor will any Obligor permit any
Subsidiary to, make any Investments, other than:

(a) Investments by an Obligor and its Subsidiaries in and to Subsidiaries,
including any Investment in a corporation which, after giving effect to such
Investment, will become a Subsidiary;

(b) Investments in property or assets to be used in the ordinary course of the
business of an Obligor and its Subsidiaries of this Agreement;

(c) Investments of an Obligor existing as of the date of the first Closing and
described on Schedule 5.19 hereto;

(d) receivables arising from the sale of goods and services in the ordinary
course of business of an Obligor and its Subsidiaries;

(e) Investments in commercial paper of corporations organized under the laws of
the United States or any state thereof maturing in 365 days or less from the
date of issuance which, at the time of acquisition by an Obligor or any
Subsidiary, is accorded a rating of "A-1" or better by Standard & Poor's Ratings
Group, a division of McGraw-Hill, Inc., or "P-1" by Moody's Investors Service,
Inc. or the equivalent by another nationally recognized credit rating agency of
similar standard;

(f) Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within five years from the date of
acquisition thereof;

(g) Investments in certificates of deposit and time deposits maturing within one
year from the date of issuance thereof, issued by a bank or trust company
organized under the laws of the United States or any State thereof or Canada or
any Province thereof, having capital, surplus and undivided profits aggregating
at least $100,000,000 (or the equivalent under local currency); provided, that
at the time of acquisition thereof by Cedar L.P. or a Subsidiary, (i) the senior
unsecured long-term debt of such bank or trust company or of the holding company
of such bank or trust company is rated "AA" or better by Standard & Poor's
Ratings Group, a division of McGraw-Hill, Inc., or "Aa2" or better by Moody's
Investors Service, Inc. or (ii) such Investments are fully insured by the
Federal Depository Insurance Corporation;

(h) Investments in repurchase agreements with respect to any Security described
in clause (f) of this Section 10.6 entered into with a depository institution or
trust company acting as principal described in clause (g) of this Section 10.6
if such repurchase agreements are by their terms to be performed within 5 days
by the repurchase obligor and such repurchase agreements are deposited with a
bank or trust company of the type described in clause (g) of this Section 10.6;

(i) Investments in readily-marketable, tax-exempt obligations of indebtedness of
any State of the United States or any municipality organized under the laws of
any State of the United States or any political subdivision thereof which, at
the time of acquisition by Cedar L.P. or any Subsidiary, are accorded rating of
"AA" or better by Standard & Poor's Ratings Group, a division of McGraw-Hill,
Inc., or "Aa2" by Moody's Investors Service, Inc. or an equivalent rating by
another nationally recognized credit rating agency of similar standard which in
any such case mature no later than 365 days after the date of acquisition
thereof;

(j) Investments in any money market fund which is classified as a current asset
in accordance with GAAP, the aggregate asset value of which "marked to market"
is at least $100,000,000 and which is managed by a fund manager of recognized
national standing, and which invests substantially all of its assets in
obligations described in clauses (e) through (i) above;

(k) Investments of Cedar L.P. not described in the foregoing clauses (a) through
(j); provided that the aggregate amount of all such Investments shall not at any
time exceed 15% of Consolidated Owners' Equity determined as of the then most
recently ended fiscal quarter.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 10.6, such Investments shall be taken at the original cost
thereof, without allowance for any subsequent write-offs or appreciation or
depreciation therein, but less any amount repaid or recovered on account of
capital or principal.

For purposes of this Section 10.6, at any time when a Person becomes a
Subsidiary, all Investments of such Person at such time shall be deemed to have
been made by such Person, as a Subsidiary, at such time.

Section 10.7. Restrictions on Dividends of Subsidiaries. No Obligor will, nor
will any Obligor permit any of its Subsidiaries to, enter into any agreement
which would restrict any Subsidiary's ability or right to pay dividends to, or
make advances to or Investments in, such Obligor or, if such Subsidiary is not
directly owned by such Obligor, the "parent" Subsidiary of such Subsidiary.

Section 10.8. Sale of Assets, Etc. Except as permitted under Section 10.9, no
Obligor will, and no Obligor will permit any of its Subsidiaries to, make any
Asset Disposition unless:

(a) in the good faith opinion of Cedar L.P., the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of such Obligor or such
Subsidiary; and

(b) immediately after giving effect to the Asset Disposition, (1) Cedar L.P.
would be permitted by the provisions of Section 10.3 to incur at least $1.00 of
additional Funded Debt and (2) no Default or Event of Default would exist; and

(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring in
the then current fiscal year of Cedar L.P. would not exceed 15% of Consolidated
Total Assets determined as of the end of the then most recently ended fiscal
year of Cedar L.P.

If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application within 365 days after such Transfer or to a Property Reinvestment
Application within 365 days before or after such Transfer, then such Transfer,
only for the purpose of determining compliance with subsection (c) of this
Section 10.8 as of any date, shall be deemed not to be an Asset Disposition.

Section 10.9. Merger, Consolidation, Etc. No Obligor will, nor will any Obligor
permit any of its Subsidiaries to, consolidate with or merge with any other
entity or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person (except that (x) a
Subsidiary of an Obligor (other than a Subsidiary of an Obligor that is also an
Obligor) may consolidate with or merge with, or convey, transfer or lease
substantially all of its assets in a single transaction or series of
transactions to, an Obligor or a Wholly-Owned Subsidiary of an Obligor, (y) an
Obligor may consolidate with or merge with, or convey, transfer or lease
substantially all of its assets in a single transaction or a series of related
transactions to, another Obligor, so long as in any consolidation or merger
involving Cedar L.P., Cedar L.P. shall be the surviving or continuing entity and
(z) an Obligor (other than Cedar L.P.) or a Subsidiary of an Obligor may convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.8), provided that the foregoing restriction does not apply to the
consolidation or merger of Cedar L.P. with, or the conveyance, transfer or lease
of substantially all of the assets of Cedar L.P. in a single transaction or
series of transactions to, any Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of Cedar L.P. as an entirety, as the case may be (the "Successor
Entity"), shall be a solvent limited partnership, limited liability company or
corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia;



(b) if Cedar L.P. is not the Successor Entity, (1) such entity shall have
executed and delivered to each holder of Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Holders), (2) each Obligor and
Subsidiary Guarantor shall have affirmed in writing its obligations under this
Agreement and the Subsidiary Guaranty to which it is a party, and (3) Cedar L.P.
shall have caused to be delivered to each holder of Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and



(c) immediately after giving effect to such transaction (1) no Default or Event
of Default would exist and (2) the Successor Entity would be permitted by the
provisions of Section 10.3 to incur at least $1.00 of additional Funded Debt.

No such conveyance, transfer or lease of substantially all of the assets of
Cedar L.P. shall have the effect of releasing Cedar L.P. or any Successor Entity
from its liability under this Agreement or the Notes.

Section 10.10. Line of Business. No Obligor will, nor will any Obligor permit
any of its Subsidiaries to, engage in any business if, as a result, the general
nature of the business in which the Obligors and their Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Obligors and their Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the Memorandum.

Section 10.11. Transactions with Affiliates. No Obligor will, nor will any
Obligor permit any of its Subsidiaries to, enter into directly or indirectly any
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than another Obligor or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of such Obligor's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm's-length transaction with a Person
not an Affiliate.

Section 11. Events of Default.

An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Obligors default in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Obligors default in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Obligors default in the performance of or compliance with any term
contained in Section 10; or

(d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (1) a Responsible Officer obtaining actual knowledge of such default
and (2) any Obligor receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a "notice of default" and to
refer specifically to this paragraph (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of any
Obligor or Subsidiary Guarantor or by any officer of such Obligor or Subsidiary
Guarantor, or by an officer of a general partner of an Obligor in this
Agreement, the Subsidiary Guaranty or in any writing furnished in connection
with the transactions contemplated hereby or thereby proves to have been false
or incorrect in any material respect on the date as of which made; or

(f) (1) one or more of any Obligor or any Significant Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Indebtedness that is
outstanding in an aggregate principal amount of at least $20,000,000 beyond any
period of grace provided with respect thereto, or (2) the Obligor or any
Significant Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $20,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
due and payable before its stated maturity or before its regularly scheduled
dates of payment; or

(g) any Obligor or any Significant Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated, or (6) takes corporate action for the purpose of
any of the foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any Significant Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any Significant Subsidiary, or any
such petition shall be filed against any Obligor or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $15,000,000 are rendered against one or more of any Obligor and any
Significant Subsidiary and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(j) if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (2) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (3) the
aggregate "amount of unfunded benefit liabilities" (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $15,000,000, (4) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) any Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (6) any Obligor or any of
its Subsidiaries establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of such Obligor or any of its Subsidiaries thereunder; and any such
event or events described in clauses (1) through (6) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or

(k) (1) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in the Subsidiary Guaranty or (2) the Subsidiary
Guaranty shall cease to be in full force and effect for any reason whatsoever,
including, without limitation, a determination by any Governmental Authority
that such Subsidiary Guaranty is invalid, void or unenforceable or any
Subsidiary Guarantor shall contest or deny in writing the enforceability of any
its obligations under the Subsidiary Guaranty.

As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

Section 12. Remedies on Default, Etc.

Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (1) of paragraph (g) or described in clause (6) of
paragraph (g) by virtue of the fact that such clause encompasses clause (1) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to an
Obligor, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to an Obligor, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note's becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon and (2) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for), and that the provision
for payment of a Make-Whole Amount by the Obligors in the event that the Notes
are prepaid or are accelerated as a result of an Event of Default, is intended
to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in the
Subsidiary Guaranty or in any Note, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of not less
than 51% in principal amount of the Notes then outstanding, by written notice to
an Obligor, may rescind and annul any such declaration and its consequences if
(a) the Obligors have paid all overdue interest on the Notes, all principal of
and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate for the Notes of that series, (b) all Events of Default and Defaults, other
than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.

Section 13. Registration; Exchange; Substitution of Notes.

Section 13.1. Registration of Notes. The Obligors shall keep at the principal
executive office of Cedar L.P. a register for the registration and registration
of transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary. The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note at the
principal executive office of Cedar L.P. for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Obligors shall execute and deliver, at the Obligors' expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor of the same series and in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1(a), Exhibit  1(b), Exhibit  1(c),
Exhibit  1(d) or Exhibit  1(e), as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Obligors may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000; provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2. Such transferee shall also become a
party to the Amended and Restated Intercreditor Agreement pursuant to the terms
of Section 13 thereof.

Section 13.3. Replacement of Notes. Upon receipt by the Obligors of evidence
reasonably satisfactory to them of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000, such Person's own unsecured agreement of indemnity shall
be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Obligors at their own expense shall execute and deliver, in lieu thereof, a
new Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

Section 14. Payments on Notes.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in Cleveland, Ohio at the principal office of Keybank National
Association in such jurisdiction. The Obligors may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of an Obligor in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as you or your nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Obligors will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Obligors in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Obligors made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to Cedar
L.P. at its principal executive office or at the place of payment most recently
designated by the Obligors pursuant to Section 14.1. Prior to any sale or other
disposition of any Note held by you or your nominee you will, at your election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Obligors in
exchange for a new Note or Notes pursuant to Section 13.2. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by you under this
Agreement and that has made the same agreement relating to such Note as you have
made in this Section 14.2.

Section 15. Expenses, Etc.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
reasonable attorneys' fees of a special counsel and, if reasonably required,
local or other counsel) incurred by you and each Other Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors' fees, incurred in connection with the insolvency or
bankruptcy of any Obligor or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
(c) the fees and costs incurred in connection with the initial filing of this
Agreement and all related documents and financial information and all subsequent
annual and interim filings of documents and financial information related to
this Agreement, with the Securities Valuation Office of the National Association
of Insurance Commissioners or any successor organization acceding to the
authority thereof. The Obligors will pay, and will save you and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those retained by you).

702:

Section 15.2. Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

Section 16. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of any Obligor pursuant to this Agreement shall be deemed
representations and warranties of such Obligor under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

Section 17. Amendment and Waiver.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (1) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest or of
the Make-Whole Amount on the Notes, (2) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (3) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20;
provided that, anything contained in this Section 17.1 and 17.2 to the contrary
notwithstanding, if for any reason whatsoever it becomes necessary or
appropriate to enter into any amendment of this Agreement or any waiver with
respect to compliance herewith by the Obligors (A) during the period from and
including the first Closing through and including the second Closing, Teachers
Insurance and Annuity Association of America shall be deemed to be the holder of
$6,666,666 aggregate principal amount of outstanding Series E Notes or (B)
during the period from and after the second Closing through and including the
third Closing (the "Series E Note Cut-Off Date"), Teachers Insurance and Annuity
Association of America shall be deemed to be the holder of $13,333,332 aggregate
principal amount of outstanding Series E Notes, in each case (i) for purposes of
any determination of the percentage of holders of the Notes required to grant or
deny such requested amendment or waiver and (ii) for purposes of any
determination of any payment of remuneration, whether by way of supplemental or
additional interest, fee or otherwise pursuant to Section 17.2, notwithstanding
that the issuance, sale and delivery of the Notes on the third Closing has not
been consummated at the time such amendment or waiver is requested or such
payment of remuneration is determined pursuant to Section 17.2. If for any
reason whatsoever, the Series E Notes to be issued to Teachers Insurance and
Annuity Association of America are not issued on or prior to the Series  E Note
Cut-Off Date, any such amendment or waiver entered into as contemplated by the
foregoing proviso of this Section 17.1 shall, at the option of the Required
Holders of the then outstanding Notes, be deemed null and void.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of each series of Notes then outstanding even
if such holder did not consent to such waiver or amendment.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Obligors without regard to whether such Note has been marked
to indicate such amendment or waiver. No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Obligors and the holder of any Note of any series nor any
delay in exercising any rights hereunder or under any Note of any series shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term "this Agreement" and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

Section 17.4. Notes Held by Obligors, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes of any series directly or indirectly
owned by any Obligor or any of its Affiliates shall be deemed not to be
outstanding.

Section 18. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b)  by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Obligors in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Obligors in writing, or

(iii) if to the Obligors, c/o Cedar L.P. at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Obligors shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

Section 19. Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closings (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. Each
Obligor agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Obligors or any holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

Section 20. Confidential Information.

For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of any Obligor or any of its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing when received by
you as being confidential information of such Obligor or such Subsidiary;
provided that such term does not include information that (a) was publicly known
or otherwise known to you prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by you or any Person acting on
your behalf, (c) otherwise becomes known to you other than through disclosure by
any Obligor or any Subsidiary or (d) constitutes financial statements delivered
to you under Section 7.1 that are otherwise publicly available. You will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by you in good faith to protect confidential information of
third parties delivered to you; provided that you may deliver or disclose
Confidential Information to (1) your directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes),
(2) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (3) any other holder of any Note, (4) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (5) any Person from which you offer to purchase any Security
of the Obligors (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(6) any Federal or state regulatory authority having jurisdiction over you,
(7) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (8) any other Person to which
such delivery or disclosure may be necessary or appropriate (i) to effect
compliance with any law, rule, regulation or order applicable to you, (ii) in
response to any subpoena or other legal process, (iii) in connection with any
litigation to which you are a party or (iv) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes, this Agreement, the
Subsidiary Guaranty and the Amended and Restated Intercreditor Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Obligors in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Obligors embodying the provisions
of this Section 20.

Section 21. Substitution of Purchaser.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Obligors, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word "you" is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Obligors of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

Section 22. Miscellaneous.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Obligors for the purposes of this
Agreement, the same shall be done by the Obligors in accordance with GAAP, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Ohio, excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

Section 22.7. Submission to Jurisdiction. Each Obligor hereby irrevocably
submits to the non-exclusive jurisdiction of any State of Ohio court or any
Federal court located in Cleveland, Ohio for the adjudication of any matter
arising out of or relating to this Agreement and consents to the service of all
writs, process and summonses by registered or certified mail out of any such
court or by service of process on the Secretary of State of the State of Ohio
which each Obligor hereby irrevocably appoints as its attorney-in-fact and agent
to receive, in its name, place and stead, for it and on its behalf, service of
process in any action or proceeding in Ohio. Such service shall be deemed
completed on delivery to such process agent (whether or not it is forwarded to
and received by an Obligor) provided that notice of such service of process is
given by you or any transferee of your Notes to such Obligor. Nothing contained
herein shall affect your right or the right of any transferee of your Notes to
serve legal process in any other manner or to bring any proceeding hereunder in
any jurisdiction where any Obligor may be amenable to suit. Each Obligor hereby
irrevocably waives any objection to any suit, action or proceeding in any State
of Ohio court or Federal court located in Cleveland, Ohio on the grounds of
venue and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum; and irrevocably and unconditionally waives any right it or its properties
may now or hereafter have in respect of its obligations hereunder to any right
of immunity from suit, jurisdiction of any court, execution of a judgment,
setoff, attachment prior to judgment or attachment in aid of execution of a
judgment.

Section 22.8. Limited Liability of Partners. Anything in this Agreement or any
Note to the contrary notwithstanding, the holders of the Notes agree that no
recourse under this Agreement or any Note shall be had against the general
partner of Cedar L.P., or any other partner of Cedar L.P., or any partner of any
such partner, as such (all of the foregoing, collectively, the "Exempted
Persons"), whether based on agency, deputization or otherwise, by the
enforcement of any assessment or by legal or equitable proceeding, by virtue of
statute or otherwise, it being expressly agreed that no personal liability
whatsoever shall attach to or be incurred by any Exempted Person under this
Agreement, or the Notes; provided, however, that the foregoing limitation of
liability shall in no way constitute a limitation on the right of the holders of
the Notes to enforce their remedies against any Obligor, or their respective
properties and assets, or any other Person (other than an Exempted Person, as
such), for the collection of amounts due and owing under this Agreement or the
Notes.

Section 22.9. Nature of Obligations. The obligations of the Obligors under this
Agreement and the Notes are joint and several primary obligations of each
Obligor regardless of which Obligor actually receives the proceeds of any Notes
or the manner in which Obligors, any purchaser or any holder thereof accounts
for such Notes on its books and records.

*     *     *     *     *

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Obligors,
whereupon the foregoing shall become a binding agreement between you and the
Obligors.

Very truly yours,

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

By

Its

 

Cedar Fair

By: Magnum Management Corporation,
its Managing General Partner

By

Its

 

Magnum Management Corporation

 

By

Its

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

By

Its

 

 

Name and Address of Purchaser

New York Life Insurance Company


c/o New York Life Investment
51 Madison Avenue
New York, New York 10010
Attention: Securities Investment Group,
Private Finance, 2nd Floor
Telefacsimile Number: (212) 447-4122

Funding Dates


Series F
Series G
Series H

  2/8/02
$2,333,333
$2,500,000
$2,333,333

  3/15/02
$2,333,333
$2,500,000
$2,333,333

  4/30/02
$2,333,334
$2,500,000
$2,333,334

   Total
$7,000,000
$7,500,000
$7,000,000

Payments

All payments on or in respect of the Notes to be by wire or intrabank transfer
of immediately available funds to:

Chase Manhattan Bank

New York, New York 10019

ABA #021-000-021

Credit: New York Life Insurance Company

General Account Number 008-9-00687

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

Notices

All notices with respect to payments and written confirmation of each such
payment, to be addressed:

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Financial Management and Operations Group

Securities Operations 2nd Floor

Fax Number: (212) 447-4160

All other notices and communications to be addressed as first provided above,
with a copy of any notices regarding defaults or Events of Default under the
operative documents to: Office of the General Counsel, Investment Section,
Room 1107, Fax Number (212) 576-8340

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5582869

Name and Address of Purchaser

 

New York Life Insurance and
Annuity Corporation


c/o New York Life Investment
Management LLC
51 Madison Avenue
New York, New York 10010-1603
Attention: Securities Investment Group,
Private Finance, 2nd Floor
Telefacsimile Number: (212) 447-4122

Funding Dates


Series F
Series G
Series H

  2/8/02
$1,000,000
$  833,333
$1,000,000

  3/15/02
$1,000,000
$  833,333
$1,000,000

  4/30/02
$1,000,000
$  833,334
$1,000,000

   Total
$3,000,000
$2,500,000
$3,000,000

Payments

All payments on or in respect of the Notes to be by wire or intrabank transfer
of immediately available funds to:

Chase Manhattan Bank

New York, New York 10019

ABA #021-000-021

Credit: New York Life Insurance and Annuity Corporation

General Account Number 323-8-47382

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

Notices

All notices with respect to payments and written confirmation of each such
payment, to be addressed:

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Financial Management and Operations Group

Securities Operations, 2nd Floor

Fax Number: (212) 447-4160

All other notices and communications to be addressed as first provided above,
with a copy of any notices regarding defaults or Events of Default under the
operative documents to: Office of the General Counsel, Investment Section,
Room 1107, Fax Number (212) 576-8340

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-3044743

Name and Address of Purchaser

The Travelers Insurance Company


242 Trumbull Street, 7th Floor
Hartford, CT 06115-0449
Attention: Private Placement Group

Funding Dates


Series D

    2/8/02
$3,333,333

   3/15/02
$3,333,333

   4/30/02
$3,333,334

     Total
$10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Cedar
Fair, L.P. et al. 5.66% Senior Notes, Series D due February 8, 2007, PPN 15019*
AA 5, principal, premium or interest") to:

The Travelers Insurance Company - Consolidated Private

Placement Account No. 910-2-587434

The Chase Manhattan Bank, N.A.

One Chase Manhattan Plaza

New York, New York 10081

ABA #021000021

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payment and written confirmation of each such payment,
to be addressed:

The Travelers Insurance Company

242 Trumbull Street

P.O. Box 150449

Hartford, CT 06115-0449

Attention: Cashier

Telefacsimile: (860) 277-7941

Name of Nominee in which Notes are to be issued: TRAL & Co

Taxpayer I.D. Number: 06-0566090

Name and Address of Purchaser

Teachers Insurance and Annuity


Association of America
730 Third Avenue
New York, New York 10017-3206

Funding Dates


Series D

  2/8/02
$3,333,333

  3/15/02
$3,333,333

  4/30/02
$3,333,334

   Total
$10,000,000

Payments

All payments on or in respect of the Series D Note shall be made in immediately
available funds at the opening of business on the due date by electronic funds
transfer through the Automated Clearing House System to:

Chase Manhattan Bank

ABA #021-000-021

Account Name: TIAA Personal Annuity Private Placements

Account Number 900-9-000200

For further credit to Account Number: G07320

Reference: PPN: 15019* AA 5/Cedar Fair, L.P./Mat. Date: February 8, 2007

Interest Rate: 5.66%/P&I Breakdown

Notices

Contemporaneous with the above electronic funds transfer, advice setting forth
(1) the full name, private placement number, interest rate and maturity date of
the Series D Note; (2) allocation of payment between principal, interest,
Make-Whole Amount, other premium or any special payment; and (3) the name and
address of the bank from which such electronic funds transfer was sent, shall be
delivered, mailed or faxed to:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017-3206

Attention: Securities Accounting Division

Telephone: (212) 916-4188

Fax: (212) 916-6955

All other communications shall be delivered or mailed to:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017-3206

Attention: Securities Division, Private Placements

Telephone: (212) 916-6547(Lisa Ferraro)

(212) 490-9000 (General Number)

Fax: (212) 916-6582

Name of Nominee in which Series D Notes are to be issued: None

Taxpayer I.D. Number: 13-1624203

 

Name and Address of Purchaser

Teachers Insurance and Annuity


Association of America
730 Third Avenue
New York, New York 10017-3206

Funding Dates


Series E

  2/8/02
$0

  3/15/02
$0

  4/30/02
$20,000,000

   Total
$20,000,000

Payments

All payments on or in respect of the Series E Note shall be made in immediately
available funds at the opening of business on the due date by electronic funds
transfer through the Automated Clearing House System to:

Chase Manhattan Bank

ABA #021-000-021

Account Name: TIAA

Account Number 900-9-000200

For further credit to Account Number: G07040

Reference: PPN: 15019* AB 3/Cedar Fair, L.P./Mat. Date: February 8, 2012

Interest Rate: 6.56%/P&I Breakdown

Notices

Contemporaneous with the above electronic funds transfer, advice setting forth
(1) the full name, private placement number, interest rate and maturity date of
the Series E Note; (2) allocation of payment between principal, interest,
Make-Whole Amount, other premium or any special payment; and (3) the name and
address of the bank from which such electronic funds transfer was sent, shall be
delivered, mailed or faxed to:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017-3206

Attention: Securities Accounting Division

Telephone: (212) 916-4188

Fax: (212) 916-6955

All other communications shall be delivered or mailed to:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017-3206

Attention: Securities Division, Private Placements

Telephone: (212) 916-6547(Lisa Ferraro)

(212) 490-9000 (General Number)

Fax: (212) 916-6582

Name of Nominee in which Series E Notes are to be issued: None

Taxpayer I.D. Number: 13-1624203

Name and Address of Purchaser

Jackson National Life Insurance


Company
5901 Executive Drive
Lansing, Michigan 48911

Funding Dates


Series F

  2/8/02
$3,333,333

  3/15/02
$3,333,333

  4/30/02
$3,333,334

   Total
$10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Cedar
Fair, L.P. et al. 6.61% Senior Notes, Series F due February 8, 2013, PPN 15019*
AC 1, principal, premium or interest") to:

The Bank of New York

ABA #021-000-018

BNF Account #: IOC566

FBO: Jackson National Life

Ref: CUSIP/PPN, Description and Breakdown (P&I)

Notices

Payment notices should be sent to:

Jackson National Life Insurance Company

c/o The Bank of New York

Attention: P&I Department

P.O. 19266

Newark, New Jersey 07195

Telephone: (212) 437-3054

Fax: (212) 437-6466

Original documents and copies of notes and certificates, notices, waivers,
amendments, consents, and financial information should be sent to:

PPM America Inc.

225 West Wacker Drive, Suite 1200

Chicago, Illinois 60606-1228

Attention: Credit Department - Jim Cox

Telephone: (312) 634-1204

Fax: (312) 634-0054

and

Jackson National Life Insurance Company

225 West Wacker Drive, Suite 1200

Chicago, Illinois 60606-1228

Attention: Investment Accounting - Mark Stewart

Telephone: (312) 338-5832

Fax: (312) 236-5224

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 38-1659835

*Draftsperson: Notes should be delivered to:

The Bank of New York

Special Processing - Window A

One Wall Street, 3rd Floor

New York, New York 10286

Ref: JNL - JNL GIC, A/C #187243

with copies to your contact at PPM America and Mark Stewart at Jackson National
Life as noted above.

Name and Address of Purchaser

Jackson National Life Insurance


Company
5901 Executive Drive
Lansing, Michigan 48911

Funding Dates


Series G

  2/8/02
$3,333,333

  3/15/02
$3,333,333

  4/30/02
$3,333,334

   Total
$10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Cedar
Fair, L.P. et al. 6.66% Senior Notes, Series G due February 8, 2014, PPN 15019*
AD 9, principal, premium or interest") to:

The Bank of New York

ABA #021-000-018

BNF Account #: IOC566

FBO: Jackson National Life

Ref: CUSIP/PPN, Description and Breakdown (P&I)

Notices

Payment notices should be sent to:

Jackson National Life Insurance Company

c/o The Bank of New York

Attention: P&I Department

P.O. 19266

Newark, New Jersey 07195

Telephone: (212) 437-3054

Fax: (212) 437-6466

Original documents and copies of notes and certificates, notices, waivers,
amendments, consents, and financial information should be sent to:

PPM America Inc.

225 West Wacker Drive, Suite 1200

Chicago, Illinois 60606-1228

Attention: Credit Department - Jim Cox

Telephone: (312) 634-1204

Fax: (312) 634-0054

and

Jackson National Life Insurance Company

225 West Wacker Drive, Suite 1200

Chicago, Illinois 60606-1228

Attention: Investment Accounting - Mark Stewart

Telephone: (312) 338-5832

Fax: (312) 236-5224

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 38-1659835

*Draftsperson: Notes should be delivered to:

The Bank of New York

Special Processing - Window A

One Wall Street, 3rd Floor

New York, New York 10286

Ref: JNL - JNL 241 / Non Insul., A/C #187241

with copies to your contact at PPM America and Mark Stewart at Jackson National
Life as noted above.

Name and Address of Purchaser

Jackson National Life Insurance


Company
5901 Executive Drive
Lansing, Michigan 48911

Funding Dates


Series H

  2/8/02
$3,333,333

  3/15/02
$3,333,333

  4/30/02
$3,333,334

   Total
$10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Cedar
Fair, L.P. et al. 6.71% Senior Notes, Series H due February 8, 2015, PPN 15019*
AE 7, principal, premium or interest") to:

The Bank of New York

ABA #021-000-018

BNF Account #: IOC566

FBO: Jackson National Life

Ref: CUSIP/PPN, Description and Breakdown (P&I)

Notices

Payment notices should be sent to:

Jackson National Life Insurance Company

c/o The Bank of New York

Attention: P&I Department

P.O. 19266

Newark, New Jersey 07195

Telephone: (212) 437-3054

Fax: (212) 437-6466

Original documents and copies of notes and certificates, notices, waivers,
amendments, consents, and financial information should be sent to:

PPM America Inc.

225 West Wacker Drive, Suite 1200

Chicago, Illinois 60606-1228

Attention: Credit Department - Jim Cox

Telephone: (312) 634-1204

Fax: (312) 634-0054

and

Jackson National Life Insurance Company

225 West Wacker Drive, Suite 1200

Chicago, Illinois 60606-1228

Attention: Investment Accounting - Mark Stewart

Telephone: (312) 338-5832

Fax: (312) 236-5224

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 38-1659835

*Draftsperson: Notes should be delivered to:

The Bank of New York

Special Processing - Window A

One Wall Street, 3rd Floor

New York, New York 10286

Ref: JNL - JNL MVA, A/C #187244

with copies to your contact at PPM America and Mark Stewart at Jackson National
Life as noted above.

 

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

"Affiliate"

means, at any time, and with respect to any Person, any other Person that at
such time directly or indirectly through one or more intermediaries Controls, or
is Controlled by, or is under common Control with, such first Person. As used in
this definition, "Control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting Securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
"Affiliate" is a reference to an Affiliate of an Obligor.



"Agent"

shall mean Keybank National Association, as agent under the Bank Credit
Agreement.



"Agreement"

means this Note Purchase Agreement.



"Amended and Restated Intercreditor Agreement"

is defined in Section 2.2(b).



"Asset Disposition"

means any Transfer except:



(a) any

(1) Transfer from a Subsidiary to an Obligor or to a Wholly-Owned Subsidiary;
and

(2) Transfer from an Obligor to a Wholly-Owned Subsidiary,

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, (1) Cedar L.P. would be permitted by
the provisions of Section 10.3 to incur at least $1.00 of additional Funded Debt
and (2) no Default or Event of Default would exist; and

(b) any Transfer made in the ordinary course of business and involving only
property that is either (1) inventory held for rent or sale or (2) equipment,
fixtures, supplies or materials no longer required in the operation of the
business of the Obligors or any of their Subsidiaries or that is obsolete.

"Bank Credit Agreement"

means that certain Credit Agreement dated as of November 26, 2001 among the
Obligors, Keybank National Association, as Agent, and the several banks and
other financial institutions from time to time parties thereto, as from time to
time extended, supplemented, amended, restated or otherwise modified, and
including any refinancing or replacement, in whole or in part, of such credit
facility.



"Bank Guaranty"

means any Guaranty delivered by a Subsidiary that is an Obligor or a Subsidiary
Guarantor for the benefit of the Bank Lenders and pursuant to the terms of the
Bank Credit Agreement which guaranties the obligations of one or more Obligors
thereunder.



"Bank Lenders"

shall mean Keybank National Association and each other bank and financial
institution which is now, or hereafter becomes, a lender under the Bank Credit
Agreement.



"Business Day"

means (a) for the purposes of Section 8.6 only, any day other than a Saturday, a
Sunday or a day on which commercial banks in New York, New York are required or
authorized to be closed, and (b) for the purposes of any other provision of this
Agreement, any day other than a Saturday, a Sunday or a day on which commercial
banks in Cleveland, Ohio are required or authorized to be closed.



"Capitalized Lease"

means any lease the obligation for Rentals with respect to which is required to
be capitalized on a consolidated balance sheet of the lessee and its
subsidiaries in accordance with GAAP.



"Capitalized Rentals"

of any Person means as of the date of any determination thereof the amount at
which the aggregate Rentals due and to become due under all Capitalized Leases
under which such Person is a lessee would be reflected as a liability on a
consolidated balance sheet of such Person.



"Cedar"

means Cedar Fair, an Ohio general partnership and any Person who succeeds to
all, or substantially all, of the assets and business of Cedar Fair.



"Cedar L.P."

means Cedar Fair, L.P., a Delaware limited partnership, and any Person who
succeeds to all, or substantially all, of the assets and business of Cedar Fair,
L.P.



"Closing"

and "Closings" are defined in Section 3.



"Code"

means the Internal Revenue Code of 1986, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time.



"Confidential Information"

is defined in Section 20.



"Consolidated Funded Debt"

means, without duplication, (a) all Funded Debt of Cedar L.P. and its
Subsidiaries, determined on a consolidated basis eliminating intercompany items
and (b) all Current Debt of Cedar L.P. and its Subsidiaries, determined on a
consolidated basis eliminating intercompany items measured at the lowest
aggregate principal amount of Current Debt outstanding during any period of 10
consecutive days within the 365 days immediately preceding the date of any
determination hereunder.



"Consolidated Interest Expense"

means all Interest Expense of Cedar L.P. and its Subsidiaries for any period
after eliminating intercompany items.



"Consolidated Net Earnings"

means, with reference to any period and without duplication, the net earnings
(or loss) of Cedar L.P. and its Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP, after eliminating
(a) extraordinary gains and losses and (b) net earnings of any business entity
(other than a Subsidiary) in which Cedar L.P. or any of its Subsidiaries has an
ownership interest unless such net earnings shall have actually been received by
Cedar L.P. or such Subsidiary in the form of cash distributions.



"Consolidated Operating Cash Flow"

for any period means the total of (a) Consolidated Net Earnings during such
period, plus (to the extent deducted in determining Consolidated Net Earnings)
(b) all provisions for any Federal, state or local income taxes made by Cedar
L.P. and its Subsidiaries during such period, (c) all provisions for
depreciation and amortization (other than amortization of debt discount) made by
Cedar L.P. and its Subsidiaries during such period, (d) Consolidated Interest
Expense during such period and (e) other non-recurring (with the understanding
that unit option expense shall not constitute a recurring event) non-cash losses
and charges minus (1) gains on sales of assets (excluding sales in the ordinary
course of business) and (2) other non-recurring (with the understanding that
unit option credits shall not constitute a recurring event) non-cash gains. For
purposes of any determination of Consolidated Operating Cash Flow pursuant to
Section 10.3 and Section 10.4(g), Cedar L.P. may include "consolidated operating
cash flow" (determined in a manner consistent with the definition of
"Consolidated Operating Cash Flow" contained in this Agreement), on a pro forma
basis, which were earned in the immediately preceding four fiscal quarter period
by any business entity actually acquired by Cedar L.P. or any of its
Subsidiaries during such period, provided that concurrently with such
determination, Cedar L.P. shall have furnished to the holders of the Notes
audited financial statements (if Cedar L.P. is required pursuant to
Regulation S-X to prepare audited financial statements in connection with such
acquisition) and other financial information with respect to such business
entity demonstrating to the reasonable satisfaction of such holders the basis
for the inclusion and computations of such "consolidated operating cash flow".



"Consolidated Owners' Equity"

means, as of the date of any determination thereof the aggregate amount of the
partners' equity (or similar equity interests) of Cedar L.P. and its
Subsidiaries as determined in accordance with GAAP.



"Consolidated Priority Indebtedness"

means the aggregate amount, without duplication, of (a) all Indebtedness of
Cedar L.P. and its Subsidiaries secured by Liens permitted by Section 10.5(i)
and (b) all Indebtedness of each Subsidiary (including, without limitation, any
Subsidiary that is also an Obligor) (including, without limitation, Guaranties
by such Subsidiary of Indebtedness of the Obligors, but, excluding Indebtedness
permitted pursuant to clauses (a) through (f) of Section 10.4).



"Consolidated Total Assets"

means as of the date of any determination thereof, total assets of Cedar L.P.
and its Subsidiaries determined on a consolidated basis in accordance with GAAP.



"Current Debt"

of any Person means as of the date of any determination thereof (a) all
Indebtedness of such Person for borrowed money other than Funded Debt of such
Person, including all Revolver Debt of such Person, and (b) Guaranties by such
Person of Current Debt of others.



"Debt Prepayment Application"

means, with respect to any Transfer of property constituting an Asset
Disposition, the application by any Obligor of cash in an amount equal to the
Net Proceeds Amount with respect to such Transfer to pay Senior Indebtedness
(other than Senior Indebtedness owing to any Obligor, any of its Subsidiaries or
any Affiliate); provided, that in the event such Senior Indebtedness would
otherwise permit the reborrowing of such Indebtedness by an Obligor, the
commitment to relend such Indebtedness shall be permanently reduced by the
amount of such Debt Prepayment Application.



"Default"

means an event or condition the occurrence or existence of which would, with the
lapse of time or the giving of notice or both, become an Event of Default.



"Default Rate"

means that rate of interest that is the greater of (a) 7.66% per annum in the
case of the Series D Notes, 8.56% per annum in the case of the Series E Notes,
8.61% per annum in the case of the Series F Notes, 8.66% per annum in the case
of the Series G Notes and 8.71% per annum in the case of the Series H Notes or
(b) 2% over the rate of interest publicly announced by Keybank National
Association in Cleveland, Ohio as its "reference" rate.



"Disposition Value"

means, at any time, with respect to any property



(a) in the case of property that does not constitute Subsidiary Stock, the book
value thereof, valued at the time of such disposition in good faith by Cedar
L.P., and

(b) in the case of property that constitutes Subsidiary Stock, an amount equal
to that percentage of book value of the assets of the Subsidiary that issued
such Subsidiary Stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock or similar equity interests of such Subsidiary (assuming, in making such
calculations, that all Securities convertible into such capital stock or similar
equity interests are so converted and giving full effect to all transactions
that would occur or be required in connection with such conversion) determined
at the time of the disposition thereof, in good faith by Cedar L.P.

"Environmental Laws"

means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.



"ERISA"

means the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.



"ERISA Affiliate"

means any trade or business (whether or not incorporated) that is treated as a
single employer together with any Obligor under Section 414 of the Code.



"Event of Default"

is defined in Section 11.



"Exchange Act"

means the Securities Exchange Act of 1934, as amended.



"Fair Market Value"

means, as of any date of determination and with respect to any property, the
sale value of such property that would be realized in an arm's-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).



"Funded Debt"

of any Person means (a) all Indebtedness of such Person for borrowed money or
which has been incurred in connection with the acquisition of assets in each
case having a final maturity of one or more than one year from the date of
origin thereof (or which is renewable or extendible at the option of the obligor
for a period or periods more than one year from the date of origin), including
all payments in respect thereof that are required to be made within one year
from the date of any determination of Funded Debt, whether or not the obligation
to make such payments shall constitute a current liability of the obligor under
GAAP, (b) all Capitalized Rentals of such Person, and (c) all Guaranties by such
Person of Funded Debt of others; provided that, notwithstanding the maturity of
such Indebtedness, "Funded Debt" shall not include Revolver Debt of such Person
but shall include any term debt having a final maturity of one or more than one
year regardless of whether such term debt originally constituted, or was
converted from, Revolver Debt.



"GAAP"

means generally accepted accounting principles as in effect from time to time in
the United States of America.



"Governmental Authority"

means



(a) the government of

(1) the United States of America or any State or other political subdivision
thereof, or

(2) any jurisdiction in which any Obligor or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of any
Obligor or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

"Guaranty"

means, with respect to any Person, any obligation (except the endorsement in the
ordinary course of business of negotiable instruments for deposit or collection)
of such Person guaranteeing or in effect guaranteeing any Indebtedness, dividend
or other obligation of any other Person in any manner, whether directly or
indirectly, including (without limitation) obligations incurred through an
agreement, contingent or otherwise, by such Person:



(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

"holder"

or "Holder" means, with respect to any Note, the Person in whose name such Note
is registered in the register maintained by Cedar L.P. pursuant to Section 13.1.



"Indebtedness"

with respect to any Person means, at any time, without duplication,



(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capitalized Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money),
excluding undrawn amounts in respect of letters of credit securing liabilities
incurred in connection with worker's compensation, unemployment insurance,
social security, retirement benefits and other like laws; and

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

"Institutional Investor"

means (a) any original purchaser of a Note, (b) any holder of a Note holding
more than 5% of the aggregate principal amount of the Notes then outstanding,
and (c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.



"Interest Expense"

of Cedar L.P. and its Subsidiaries for any period means all interest (including
the interest component on Rentals on Capitalized Leases) and all amortization of
debt discount and expense on any particular Indebtedness (including, without
limitation, payment-in-kind, zero coupon and other like Securities) for which
such calculations are being made. Computations of Interest Expense on a pro
forma basis for Indebtedness having a variable interest rate shall be calculated
at the rate in effect on the date of any determination.



"Investments"

means all investments, in cash or by delivery of property, made directly or
indirectly in any property or assets or in any Person, whether by acquisition of
shares of capital stock, Indebtedness or other obligations or Securities or by
loan, advance, capital contribution or otherwise; provided that "Investments"
shall not mean or include routine investments in property to be used or consumed
in the ordinary course of business.



"Knott's

" means Knott's Berry Farm, a California general partnership and any Person who
succeeds to all, or substantially all, of the assets and business of Knott's
Berry Farm.



"Lien"

means, with respect to any Person, any mortgage, lien, pledge, charge, security
interest or other encumbrance, or any interest or title of any vendor, lessor,
lender or other secured party to or of such Person under any conditional sale or
other title retention agreement or Capitalized Lease, upon or with respect to
any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).



"Magnum"

means Magnum Management Corporation, an Ohio corporation and any Person who
succeeds to all, or substantially all, of the assets and business of Magnum
Management Corporation.



"Make-Whole Amount"

is defined in Section 8.6.



"Material"

means material in relation to the business, operations, affairs, financial
condition, assets or properties of the Obligors and their Subsidiaries, taken as
a whole.



"Material Adverse Effect"

means a material adverse effect on (a) the business, operations, affairs,
financial condition, assets or properties of the Obligors and their
Subsidiaries, taken as a whole, or (b) the ability of the Obligors to perform
its obligations under this Agreement and the Notes, or (c) the validity or
enforceability of this Agreement or the Notes.



"Memorandum"

is defined in Section 5.3.



"Multiemployer Plan"

means any Plan that is a "multiemployer plan" (as such term is defined in
Section 4001(a)(3) of ERISA).



"Net Proceeds Amount"

means, with respect to any Transfer of any property by any Person, an amount
equal to the difference of



(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer)
allocated to such Person in respect of such Transfer, net of any applicable
taxes incurred in connection with such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

"Notes"

is defined in Section 1.



"Obligors"

is defined in the introductory paragraph hereof.



"Officer's Certificate"

means, with respect to any Obligor, a certificate of a Senior Financial Officer
or of any other officer of such Obligor whose responsibilities extend to the
subject matter of such certificate.



"Other Agreements"

is defined in Section 2.1.



"Other Purchasers"

is defined in Section 2.1.



"PBGC"

means the Pension Benefit Guaranty Corporation referred to and defined in ERISA
or any successor thereto.



"Person"

means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization, or a government or agency or
political subdivision thereof.



"Plan"

means an "employee benefit plan" (as defined in Section 3(3) of ERISA) that is
or, within the preceding five years, has been established or maintained, or to
which contributions are or, within the preceding five years, have been made or
required to be made, by any Obligor or any ERISA Affiliate or with respect to
which any Obligor or any ERISA Affiliate may have any liability.



"property"

or "properties" means, unless otherwise specifically limited, real or personal
property of any kind, tangible or intangible, choate or inchoate.



"Property Reinvestment Application"

means, with respect to any Transfer of property constituting an Asset
Disposition, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by any Obligor or any of its
Subsidiaries of operating assets for the Obligors or any Subsidiary to be used
in the principal business of such Person.



"Prudential Guaranty"

means any Guaranty delivered by a Subsidiary that is an Obligor or Subsidiary
Guarantor for the benefit of the Prudential Noteholders and pursuant to the
terms of the Prudential Note Agreement which guaranties the obligations of one
or more Obligors thereunder.



"Prudential Note Agreement"

means collectively (a) that certain Note Purchase and Private Shelf Agreement
dated as of January 28, 1998 among the Cedar L.P., Knott's, The Prudential
Insurance Company of America and the other financial institutions from time to
time parties thereto, as from time to time extended, supplemented, amended,
restated or otherwise modified, and including any refinancing or replacement, in
whole or in part, of such Agreement and (b) that certain Private Shelf Agreement
dated as of August 24, 1994 among Cedar L.P., The Prudential Insurance Company
of America and the other financial institutions from time to time parties
thereto, as from time to time extended, supplemented, amended, restated or
otherwise modified, and including any refinancing or replacement, in whole or in
part, of such Agreement.



"Prudential Noteholders"

shall mean The Prudential Insurance Company of America and any other financial
institution which is now, or hereafter becomes, a holder of a note issued under
a Prudential Note Agreement.



"PTE"

is defined in Section 6.2(a).



"QPAM Exemption"

means Prohibited Transaction Class Exemption 84-14 issued by the United States
Department of Labor.



"Rentals"

means and include as of the date of any determination thereof all fixed payments
(including as such all payments which the lessee is obligated to make to the
lessor on termination of the lease or surrender of the property) payable by
Cedar L.P. or a Subsidiary, as lessee or sublessee under a lease of real or
personal property, but shall be exclusive of any amounts required to be paid by
Cedar L.P. or a Subsidiary (whether or not designated as rents or additional
rents) on account of maintenance, repairs, insurance, taxes and similar charges.
Fixed rents under any so-called "percentage leases" shall be computed solely on
the basis of the minimum rents, if any, required to be paid by the lessee
regardless of sales volume or gross revenues.



"Required Holders"

means, at any time, the holders of at least 51% in principal amount of the Notes
at the time outstanding (exclusive of Notes then owned by any Obligor or any of
its Affiliates).



"Responsible Officer"

means, with respect to any Obligor, any Senior Financial Officer and any other
officer of such Obligor or the general partner of such Obligor with
responsibility for the administration, with respect to such Obligor, of the
relevant portion of this Agreement.



"Revolver Debt"

means as of the date of any determination thereof all Indebtedness of a Person
under a revolving credit agreement which, by its terms, permits the re-borrowing
of amounts re-paid under such agreement, subject to customary requirements.



"Securities Act"

means the Securities Act of 1933, as amended from time to time.



"Security"

has the meaning set forth in Section 2(1) of the Securities Act of 1933.



"Senior Indebtedness"

means any Indebtedness of any Obligor or any Subsidiary, other than Subordinated
Indebtedness.



"Senior Financial Officer"

means, with respect to any Obligor, the chief financial officer, principal
accounting officer, treasurer or comptroller of such Obligor or the general
partner of such Obligor.



"Series D Notes"

is defined in Section 1.



"Series E Notes"

is defined in Section 1.



"Series F Notes"

is defined in Section 1.



"Series G Notes"

is defined in Section 1.



"Series H Notes"

is defined in Section 1.



"Significant Subsidiary"

means at any time (1) each Subsidiary Guarantor and (2) any other Subsidiary
that would at such time constitute a "significant subsidiary" (as such term is
defined in Regulation S-X of the Securities and Exchange Commission as in effect
on the date of the first Closing) of Cedar L.P.



"Source"

is defined in Section 6.2.



"Subordinated Indebtedness"

means any Indebtedness of any Obligor for which the right of payment or security
is subordinated in respect of Indebtedness evidenced by the Notes.



"Subsidiary"

means, as to any Person, any corporation, association or other business entity
in which such Person or one or more of its Subsidiaries or such Person and one
or more of its Subsidiaries owns sufficient equity or voting interests to enable
it or them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
entity, and any partnership or joint venture if more than a 50% interest in the
profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a "Subsidiary" is a
reference to a Subsidiary of any Obligor.



"Subsidiary Guarantors"

is defined in Section 2.2(a).



"Subsidiary Guaranty"

is defined in Section 2.2(a).



"Subsidiary Stock"

means, with respect to any Person, the stock (or any options or warrants to
purchase stock or similar equity interests or other Securities exchangeable for
or convertible into stock or similar equity interests) of any Subsidiary of such
Person.



"Transfer"

means, with respect to any Person, any transaction in which such Person sells,
conveys, transfers or leases (as lessor) any of its property, including, without
limitation, Subsidiary Stock. For purposes of determining the application of the
Net Proceeds Amount in respect of any Transfer, any Obligor may designate any
Transfer as one or more separate Transfers each yielding a separate Net Proceeds
Amount. In any such case, (a) the Disposition Value of any property subject to
each such separate Transfer and (b) the amount of Consolidated Total Assets
attributable to any property subject to each such separate Transfer shall be
determined by ratably allocating the aggregate Disposition Value of, and the
aggregate Consolidated Total Assets attributable to, all property subject to all
such separate Transfers to each such separate Transfer on a proportionate basis.



"Wholly-Owned Subsidiary"

means any Subsidiary all of the equity interests (except directors' qualifying
shares) and voting interests and Indebtedness of which are owned by any one or
more of the Obligors and the Obligors' other Wholly-Owned Subsidiaries.



Schedule 4.11

Changes in Corporate Structure

 

 

None

Schedule 5.3

Disclosure Materials

 

 

None

 

 

Schedule 5.4

Subsidiaries of the Obligors and Ownership of Subsidiary Stock

Subsidiaries of the Obligors


Entity Name


Owned By

Cedar Fair, L.P.
(Delaware limited partnership)

99.90%
.10%

Limited Partners
Cedar Fair Management Co.

Magnum Management Corporation
(Ohio C-corporation)

100.00%

Cedar Fair, L.P.

Cedar Fair
(Ohio general partnership)

56.25%
34.75%
9.00%

Magnum Management Corporation
Cedar Fair, L.P.
Knott's Berry Farm

 

(2001 %'s - change each year)

Knott's Berry Farm
(California general partnership)

99.90%
.10%

Cedar Fair, L.P.
Magnum Management Corporation

Michigan's Adventure, Inc.
(Mich. C-corporation)

100.00%

Magnum Management Corporation
(wholly-owned subsidiary)

Boeckling, L.P.
(Ohio limited partnership)

99.90%
.10%

Cedar Fair, L.P.
Magnum Management Corporation

Cedar Point of Michigan, Inc.
(Mich. C-corporation)

100.00%

Magnum Management Corporation
(wholly-owned subsidiary)

Cedar Point, Inc.
(Ohio C-corporation)

100.00%

Magnum Management Corporation
(wholly-owned subsidiary)

 

 

Liens on Capital Stock of Subsidiaries of the Obligors

 

None

 

 

Legal restrictions or agreements which restrict the ability of Subsidiaries to
pay dividends out of profits to an Obligor or any of its Subsidiaries

 

None

 

 

Schedule 5.5

Financial Statements

 

Form 10-Q for quarter ended September 30, 2001

Form 10-K for year ended December 31, 2000.

 

 

Schedule 5.8

Certain Litigation

 

 

None



Schedule 5.11

Patents, etc.

 

 

None

 

 

Schedule 5.14

Use of Proceeds

 

The proceeds from the sale of the Notes will be used to refinance existing
Indebtedness under the Bank Credit Agreement.

 

 

Schedule 5.15

Existing Indebtedness

Indebtedness of the Obligors and their Subsidiaries outstanding
on January 31, 2002




Obligor




Creditor

Description of Indebtedness (including interest rate)



Collateral (if any)




Maturity

Outstanding Principal Amount
($000's)

Cedar Fair, L.P.

The Prudential Insurance Company of America

8.43% Series A Senior Notes

None

8/24/06

50,000

Cedar Fair, L.P. and Knott's Berry Farm

The Prudential Insurance Company of America

6.68% Series B Senior Notes

None

8/24/11

50,000

Cedar Fair, L.P. and Knott's Berry Farm

The Prudential Insurance Company of America, Hartford Life Insurance Company and
Medica Health Plan

6.40% Series C Senior Notes

None

8/24/08

50,000

Cedar Fair, L.P.
Cedar Fair, Magnum Management Corp., and Knott's Berry Farm

Key Bank National Association as Agent and seven other banks

Variable rate revolving credit borrowings

None

11/25/04

244,900

 

 

Schedule 5.19

Existing Investments

 

 

None

 

 

Form of Note

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm



5.66% Senior Notes, Series D, due February 8, 2007

No. DR-___ ___________, _____

$____________ PPN 15019* AA5

For Value Received, the undersigned, Cedar Fair, L.P., a Delaware limited
partnership ("Cedar L.P."), Cedar Fair, an Ohio general partnership ("Cedar"),
Magnum Management Corporation, an Ohio corporation ("Magnum"), Knott's Berry
Farm, a California general partnership ("Knott's"); Knott's together with Cedar
L.P., Cedar and Magnum, are each hereinafter individually referred to as an
"Obligor" and collectively as the "Obligors"), jointly and severally agree to
pay to _________________, or registered assigns, the principal sum of
_________________ Dollars on February 8, 2007, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 5.66% per annum from the date hereof, payable
semiannually, on the eighth day of February and August in each year, commencing
with the February 8 or August 8 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (1) 7.66% or (2) 2% over the rate of interest publicly announced by
Keybank National Association from time to time in Cleveland, Ohio as its
"reference" rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Keybank National Association or at such other place as the Obligors shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.

This Note is one of the 5.66% Senior Notes, Series D, due February 8, 2007 (the
"Series D Notes") of the Obligors in the aggregate principal amount of
$20,000,000 which, together with the Obligors' $20,000,000 aggregate principal
amount of 6.56% Senior Notes, Series E, due February 8, 2012 (the "Series E
Notes"), (c) $20,000,000 aggregate principal amount of 6.61% Senior Notes,
Series F, due February 8, 2013 (the "Series F Notes"), (d) $20,000,000 aggregate
principal amount of 6.66% Senior Notes, Series G, due February 8, 2014 (the
"Series G Notes") and (e) $20,000,000 aggregate principal amount of 6.71% Senior
Notes, Series H, due February 8, 2015 (the "Series H Notes"; the Series D Notes,
the Series E Notes, the Series F Notes, the Series G Notes and the Series H
Notes being hereinafter collectively referred to as the "Notes") of the Obligors
were issued pursuant to separate Note Purchase Agreements, each dated as of
February 8, 2002 (as from time to time amended, collectively, the "Note Purchase
Agreements"), among the Obligors and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of Ohio, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

By

Its

 

Cedar Fair

By: Magnum Management Corporation, its Managing General Partner

By

Its

 

Magnum Management Corporation

 

By

Its

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

By

Its

 

 

 

 

Form of Note

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm



6.56% Senior Notes, Series E, due February 8, 2012

No. ER-___ ___________, _____

$____________ PPN 15019* AB3

For Value Received, the undersigned, Cedar Fair, L.P., a Delaware limited
partnership ("Cedar L.P."), Cedar Fair, an Ohio general partnership ("Cedar"),
Magnum Management Corporation, an Ohio corporation ("Magnum"), Knott's Berry
Farm, a California general partnership ("Knott's"); Knott's together with Cedar
L.P., Cedar and Magnum, are each hereinafter individually referred to as an
"Obligor" and collectively as the "Obligors"), jointly and severally agree to
pay to _________________, or registered assigns, the principal sum of
_________________ Dollars on February 8, 2012, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.56% per annum from the date hereof, payable
semiannually, on the eighth day of February and August in each year, commencing
with the February 8 or August 8 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (1) 8.56% or (2) 2% over the rate of interest publicly announced by
Keybank National Association from time to time in Cleveland, Ohio as its
"reference" rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Keybank National Association or at such other place as the Obligors shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.

This Note is one of the 6.56% Senior Notes, Series E, due February 8, 2012 (the
"Series E Notes") of the Obligors in the aggregate principal amount of
$20,000,000 which, together with the Obligors' $20,000,000 aggregate principal
amount of 5.66% Senior Notes, Series D, due February 8, 2007 (the "Series D
Notes"), $20,000,000 aggregate principal amount of 6.61% Senior Notes, Series F,
due February 8, 2013 (the "Series F Notes"), $20,000,000 aggregate principal
amount of 6.66% Senior Notes, Series G, due February 8, 2014 (the "Series G
Notes") and $20,000,000 aggregate principal amount of 6.71% Senior Notes,
Series H, due February 8, 2015 (the "Series H Notes"; the Series D Notes, the
Series E Notes, the Series F Notes, the Series G Notes and the Series H Notes
being hereinafter collectively referred to as the "Notes") of the Obligors, were
issued pursuant to separate Note Purchase Agreements, each dated as of
February 8, 2002 (as from time to time amended, collectively, the "Note Purchase
Agreements"), among the Obligors and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of Ohio, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

By

Its

 

Cedar Fair

By: Magnum Management Corporation, its Managing General Partner

By

Its

 

Magnum Management Corporation

 

By

Its

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

By

Its

 

Form of Note

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm



6.61% Senior Notes, Series F, due February 8, 2013

No. FR-___ ___________, _____

$____________ PPN 15019* AC1

For Value Received, the undersigned, Cedar Fair, L.P., a Delaware limited
partnership ("Cedar L.P."), Cedar Fair, an Ohio general partnership ("Cedar"),
Magnum Management Corporation, an Ohio corporation ("Magnum"), Knott's Berry
Farm, a California general partnership ("Knott's"); Knott's together with Cedar
L.P., Cedar and Magnum, are each hereinafter individually referred to as an
"Obligor" and collectively as the "Obligors"), jointly and severally agree to
pay to _________________, or registered assigns, the principal sum of
_________________ Dollars on February 8, 2013, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.61% per annum from the date hereof, payable
semiannually, on the eighth day of February and August in each year, commencing
with the February 8 or August 8 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (1) 8.61% or (2) 2% over the rate of interest publicly announced by
Keybank National Association from time to time in Cleveland, Ohio as its
"reference" rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Keybank National Association or at such other place as the Obligors shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.

This Note is one of the 6.61% Senior Notes, Series F, due February 8, 2013 (the
"Series F Notes") of the Obligors in the aggregate principal amount of
$20,000,000 which, together with the Obligors' $20,000,000 aggregate principal
amount of 5.66% Senior Notes, Series D, due February 8, 2007 (the "Series D
Notes"), $20,000,000 aggregate principal amount of 6.56% Senior Notes, Series E,
due February 8, 2012 (the "Series E Notes"), $20,000,000 aggregate principal
amount of 6.66% Senior Notes, Series G, due February 8, 2014 (the "Series G
Notes") and $20,000,000 aggregate principal amount of 6.71% Senior Notes,
Series H, due February 8, 2015 (the "Series H Notes"; the Series D Notes, the
Series E Notes, the Series F Notes, the Series G Notes and the Series H Notes
being hereinafter collectively referred to as the "Notes") of the Obligors, were
issued pursuant to separate Note Purchase Agreements, each dated as of
February 8, 2002 (as from time to time amended, collectively, the "Note Purchase
Agreements"), among the Obligors and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of Ohio, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

By

Its

 

Cedar Fair

By: Magnum Management Corporation, its Managing General Partner

By

Its

 

Magnum Management Corporation

 

By

Its

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

By

Its

Form of Note

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm



6.66% Senior Notes, Series G, due February 8, 2014

No. GR-___ ___________, _____

$____________ PPN 15019* AD9

For Value Received, the undersigned, Cedar Fair, L.P., a Delaware limited
partnership ("Cedar L.P."), Cedar Fair, an Ohio general partnership ("Cedar"),
Magnum Management Corporation, an Ohio corporation ("Magnum"), Knott's Berry
Farm, a California general partnership ("Knott's"); Knott's together with Cedar
L.P., Cedar and Magnum, are each hereinafter individually referred to as an
"Obligor" and collectively as the "Obligors"), jointly and severally agree to
pay to _________________, or registered assigns, the principal sum of
_________________ Dollars on February 8, 2014, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.66% per annum from the date hereof, payable
semiannually, on the eighth day of February and August in each year, commencing
with the February 8 or August 8 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (1) 8.66% or (2) 2% over the rate of interest publicly announced by
Keybank National Association from time to time in Cleveland, Ohio as its
"reference" rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Keybank National Association or at such other place as the Obligors shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.

This Note is one of the 6.66% Senior Notes, Series G, due February 8, 2014 (the
"Series G Notes") of the Obligors in the aggregate principal amount of
$20,000,000 which, together with the Obligors' $20,000,000 aggregate principal
amount of 5.66% Senior Notes, Series D, due February 8, 2007 (the "Series D
Notes"), $20,000,000 aggregate principal amount of 6.56% Senior Notes, Series E,
due February 8, 2012 (the "Series E Notes"), $20,000,000 aggregate principal
amount of 6.61% Senior Notes, Series F, due February 8, 2013 (the "Series F
Notes")and $20,000,000 aggregate principal amount of 6.71% Senior Notes,
Series H, due February 8, 2015 (the "Series H Notes"; the Series D Notes, the
Series E Notes, the Series F Notes, the Series G Notes and the Series H Notes
being hereinafter collectively referred to as the "Notes") of the Obligors, were
issued pursuant to separate Note Purchase Agreements, each dated as of
February 8, 2002 (as from time to time amended, collectively, the "Note Purchase
Agreements"), among the Obligors and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of Ohio, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

By

Its

 

Cedar Fair

By: Magnum Management Corporation, its Managing General Partner

By

Its

 

Magnum Management Corporation

 

By

Its

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

By

Its

Form of Note

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm



6.71% Senior Notes, Series H, due February 8, 2015

No. HR-___ ___________, _____

$____________ PPN 15019* AE7

For Value Received, the undersigned, Cedar Fair, L.P., a Delaware limited
partnership ("Cedar L.P."), Cedar Fair, an Ohio general partnership ("Cedar"),
Magnum Management Corporation, an Ohio corporation ("Magnum"), Knott's Berry
Farm, a California general partnership ("Knott's"); Knott's together with Cedar
L.P., Cedar and Magnum, are each hereinafter individually referred to as an
"Obligor" and collectively as the "Obligors"), jointly and severally agree to
pay to _________________, or registered assigns, the principal sum of
_________________ Dollars on February 8, 2015, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.71% per annum from the date hereof, payable
semiannually, on the eighth day of February and August in each year, commencing
with the February 8 or August 8 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (1) 8.71% or (2) 2% over the rate of interest publicly announced by
Keybank National Association from time to time in Cleveland, Ohio as its
"reference" rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Keybank National Association or at such other place as the Obligors shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.

This Note is one of the 6.71% Senior Notes, Series H, due February 8, 2015 (the
"Series H Notes") of the Obligors in the aggregate principal amount of
$20,000,000 which, together with the Obligors' $20,000,000 aggregate principal
amount of 5.66% Senior Notes, Series D, due February 8, 2007 (the "Series D
Notes"), $20,000,000 aggregate principal amount of 6.56% Senior Notes, Series E,
due February 8, 2012 (the "Series E Notes"), $20,000,000 aggregate principal
amount of 6.61% Senior Notes, Series F, due February 8, 2013 (the "Series F
Notes") and $20,000,000 aggregate principal amount of 6.66% Senior Notes,
Series G, due February 8, 2014 (the "Series G Notes"; the Series D Notes, the
Series E Notes, the Series F Notes, the Series G Notes and the Series H Notes
being hereinafter collectively referred to as the "Notes") of the Obligors, were
issued pursuant to separate Note Purchase Agreements, each dated as of
February 8, 2002 (as from time to time amended, collectively, the "Note Purchase
Agreements"), among the Obligors and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreements,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of Ohio, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

By

Its

 

Cedar Fair

By: Magnum Management Corporation, its Managing General Partner

By

Its

 

Magnum Management Corporation

 

By

Its

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

By

Its

Form of Opinion of Special Counsel
to the Obligors

The closing opinion of Squire, Sanders & Dempsey, L.L.P. counsel for the
Obligors, which is called for by Section 4.4 of the Agreement, shall be dated
the date of the Closing and addressed to you and the Other Purchasers, shall be
satisfactory in scope and form to you and the Other Purchasers and shall be to
the effect that:

[to come]



Form of Opinion of Special Counsel
to the Purchasers

The closing opinion of Chapman and Cutler, special counsel to you and the Other
Purchasers, called for by Section 4.4 of the Agreement, shall be dated the date
of the Closing and addressed to you and the Other Purchasers, shall be
satisfactory in form and substance to you and the Other Purchasers and shall be
to the effect that:

[to come]

